Exhibit 10.3
 
SECURITY AGREEMENT
 
This Security Agreement (as amended, supplemented or restated from time to time,
this "Security Agreement") dated as of October 14, 2009, is by and between
GLOBAL RESOURCE CORPORATION, a Nevada corporation ("Debtor" or the "Company"),
whose address is 1000 Atrium Way, Suite 100, Mount Laurel, New Jersey 08054
Attn: Mr. Peter A. Worthington, and UNIVERSAL ALTERNATIVE FUELS, 1NC. ("Secured
Party"), a Nevada corporation, whose address is 1400 Old Country Road, Suite
206, Westbury, NY 11590 Attention: Greg Goldberg.
 
RECITALS:
 
A. The Debtor has received Seven Hundred Fifty Thousand Dollars ($750,000) as a
License Fee from Secured Party pursuant to a certain License Agreement dated as
of October 14, 2009 (the "License Agreement") between Debtor as Licensor and
Secured Party as Licensee where, for a one hundred eighty (180) day "wait and
see" period, the Secured Party is entitled to a security interest in the
Collateral (as defined below.) Under the License Agreement the Secured Party has
the right to terminate its Purchase Order, in which event the Secured Party may
have a claim with respect to the Continuation Application and the Existing
Prototype Machine if certain terms and conditions described in the License
Agreement are not fulfilled.

 
B. As a condition to the consummation of the License Agreement, the Debtor has
agreed to secure its Obligations (as defined below) that become due and owing to
the Secured Party under the License Agreement.
 
C. The Debtor has filed a continuation application (the "Application") with the
United States Patent and Trademark Office (the "PTO") covering (i) oil shale and
(ii) coal, i.e. the Licensed Field of Use (as defined in the License Agreement).
A true and correct copy of the Application is attached to the License Agreement
and to this Security Agreement as Schedule A.
 
D. To secure the Obligations (as defined below), the Debtor has agreed to grant
the Secured Party a first priority security interest in, and lien upon, the
Collateral (as defined below).
 
E. All capitalized terms not otherwise defined in this Security Agreement shall
have the same meanings as are ascribed to them in the License Agreement.
 
NOW, THEREFORE, in consideration of the Recitals, and for other good and
valuable consideration, receipt and sufficiency of which is hereby acknowledged,
and intending to be legally bound, the parties hereto agree as follows:
 
1. SECURITY INTEREST. The Debtor hereby unconditionally and irrevocably pledges,
and grants to the Secured Party a first priority security interest in and to,
and a continuing lien upon, and collaterally assigns to Secured Party, all of
its right, title and interest in and to its property and assets set forth below
(the "Collateral") as security for the Obligations (hereinafter defined):
 
(a) the Existing Prototype Machine in Rockford, Illinois, as more specifically
defined in Schedule B both as attached to the License Agreement and to this
Security Agreement and all of Company's equipment, now owned or hereafter
acquired, together with the products and proceeds there from, and all
substitutes and replacements therefore; used in or related to the Existing
Prototype Machine including all equipment, machinery, tools, office equipment,
supplies, furnishings, furniture, or other items used or useful, directly or
indirectly, in the manufacture, service and maintenance of the Existing
Prototype Machine, all accessions, attachments, and other additions thereto, all
parts used in connection therewith, all packaging, manuals, and instructions
related thereto, and all software and object code related thereto.
 
 
1

--------------------------------------------------------------------------------


(b) GENERAL INTANGIBLES. All of Company's (i) "Patent Rights" which shall mean
the patents and/or patent applications identified in the Continuation
Application, together with any divisional, continuation, or continuation-in-part
applications based thereon, any patents resulting from any of said applications
and any reissues or extensions that may be based on any of said patents, and
shall also include all improvements, modifications, enlargements and extensions
made to any of the Patent Rights during the term of this Agreement; (ii)
"Technology" which shall mean the microwave technology of the Debtor in the
applications forming a part of the Continuation Application, and shall include
for this purpose not only the content of the patents pending, and the content of
any patents issued thereon, but all improvements, modifications, enlargements
and extensions thereto, now or hereafter existing, whether or not the Debtor
seeks additional patent protection thereon, together with all software programs
used to design, install and operate the machines, all proprietary data and trade
secrets, all know-how, inventions and discoveries (whether patentable or not),
invention disclosures, improvements, trade secrets, proprietary information,
know-how, technology, technical data, supplier lists and customer lists and all
documentation relating to any of the foregoing; databases, data collections and
content and all rights therein, throughout the world (collectively "Data
Collections"); all computer software, including all source code, object code,
firmware, development tools, files, records data, and documentation (including
design documents, flowcharts and specifications therefore), and all media on
which any of the foregoing is recorded (collectively "Software"); and (iii)
"Trademarks" which shall mean all trademarks, trade names, service marks,
corporate names, brand names, trade dress, designs and logos and other source
indicators, and all registrations and applications for registration thereof and
all other rights corresponding thereto throughout the world, together with the
goodwill of any business symbolized thereby of the Debtor, but only such as
relate to the Patent Rights forming a part of the Continuation Application.
 
2. OBLIGATIONS. A. This Agreement is made to secure One Million Seven Hundred
Thousand Dollars ($1,700,000) the "Obligations") including but not limited to
the following: (a) The amount of $843,000 as described in the License Agreement;
(b) The $750,000 License Fee Debtor received from Secured Party pursuant to the
License Agreement between Debtor as Licensor and Secured Party as Licensee; (c)
Licensee's right to immediate exclusive ownership and possession of the Existing
Prototype Machine as provided in the License Agreement; (d) Al I other
obligations, if any, undertaken by Debtor in any other place in the License
Agreement and this Security Agreement; (e) Any and all sums which Debtor may owe
Secured Party pursuant to this Security Agreement on account of Debtor's failure
to keep, observe or perform any of the covenants of Debtor under this Security
Agreement or the License Agreement; (f) all reasonable attorneys' fees and any
other reasonable expenses incurred by Secured Party in enforcing this Security
Agreement; and (g) all other obligations accruing or arising after commencement
of any case under any bankruptcy or similar laws by or against Debtor. This
security interest is given as security for all obligations owed by Company to
Secured Party, whether now existing or hereafter incurred, under this Security
Agreement or the License Agreement, together with all extensions, modifications,
or renewals thereof (hereinafter referred to, collectively, as the
"Obligations").
 
 
2

--------------------------------------------------------------------------------


 
B. (a) In the event that Debtor is entitled to do so, and in fact pays, the sum
of $1,700,000 as provided in the License Agreement, this Security Agreement and
the security interests granted herein shall terminate forthwith and Secured
Party will release any and all interest in the Debtor's Secured Property and
withdraw the UCC (1) filings filed by Secured Party. This will be done within
ten (10) days after Secured Party's receiving payment of cleared funds from
Debtor.
 
(b) In the event that Licensee does not terminate its Purchase Order, then upon
delivery to, and acceptance by, Secured Party of the initial machine in the
Purchase Order, this Security Agreement and the security interests granted
herein shall terminate forthwith.
 
3. PROCEEDS. As used in this Security Agreement, the term "proceeds" means all
products of the Company's business and all additions and accessions to,
replacements of, insurance or condemnation proceeds of, and documents covering
any of the Company's Collateral, all property received wholly or partly in trade
or exchange for any of the Company's Collateral, all leases of any of the
Company's Collateral, and all rents, revenues, issues, profits, and proceeds
arising from the sale, lease, license, encumbrance, collection, or any other
temporary or permanent disposition, of any of the Company's Collateral or any
interest therein.
 
4. TITLE; FILING. Company warrants that, except as previously disclosed in
writing to Secured Party, it is the owner of the Collateral free and clear of
all liens, claims, and encumbrances of whatever kind or nature. Company
covenants that so long as any portion of the Obligation remains unpaid, Company
will not execute or file a financing statement or security agreement covering
the Collateral to anyone other than Secured Party. Company agrees to sign and
deliver, or that on its behalf Secured Party may sign and file one or more
financing statements or supplements thereto or other instruments as Secured
Party may from time to time require to comply with the Uniform Commercial Code
or other applicable law including without limitation all filings as may be
required in the United States Patent and Trademark Office ("USPTO"), or any
foreign country office performing a similar function, to preserve, protect and
enforce the security interest of Secured Party and to pay all costs of filing
such statements or instruments. In addition, Company or Secured Party shall
promptly file a financing statement to perfect Secured Party's interest in the
Collateral. In furtherance thereof, Debtor hereby irrevocably appoints Secured
Party as the Debtor's attorney-in-fact, with full authority in the place and
stead of Debtor and in the name of Debtor or otherwise, from time to time in
Secured Party's discretion, upon the Licensor's failure or inability to do so,
to take any action and to execute any instrument and make any filing with any
regulatory authority or otherwise which Secured Party may deem necessary or
advisable to accomplish the purposes of this Agreement, including: (i) To
modify, in its sole discretion, this Security Agreement without first obtaining
Debtor's approval of or signature to such modification by amending the
definitions of Patents, Patent Rights, Technology and Trademarks hereof, as
appropriate, to include reference to any right, title or interest in any
Patents, Patent Rights, Technology and Trademarks acquired by Debtor after the
execution hereof or to delete any reference to any right, title or interest in
any Patents, Patent Rights, Technology and Trademarks in which Debtor no longer
has or claims any right, title or interest.
 
5. CARE OF COLLATERAL. Company will keep in effect all licenses, permits and
franchises required by law or contract relating to Company's Collateral (if
applicable); maintain insurance on the Collateral; keep the Collateral in good
repair and be responsible for any loss or damage to it; at all times warrant and
defend Company's ownership and possession of the Collateral; keep the Collateral
free from all liens, claims, encumbrances and security interests; pay when due
all taxes, license fees, and other charges upon the Collateral or upon Company's
property or the income therefrom; and not misuse, conceal or in any way use or
dispose of the Collateral unlawfully or contrary to the provisions of this
Security Agreement or of any insurance coverage. Loss of, damage to, or
uncollectability of the Collateral or any part thereof will not release Company
from any of its obligations hereunder.
 
3

--------------------------------------------------------------------------------


6.  DEFAULT. A default hereunder will occur if any of the following events
occur: (1) Company fails to pay any portion of the Obligations when due; (2)
Company fails to perform any undertaking or materially breaches any warranty or
covenant in this Security Agreement or the License Agreement; (3) any statement,
representation or warranty of Company under this Security Agreement or the
License Agreement are untrue in any material respect when made; (4) Company
makes an assignment for the benefit of creditors or any proceeding is instituted
by or against it alleging that it is insolvent or unable to pay its debts as
they mature; (5) dissolution of Company; (6) an attachment, garnishment,
execution or other process is issued or a lien filed against any property of
Company, which is not removed or bonded within 30 days from the date of
imposition; and (7) Company transfers an interest in any of the Collateral
contrary to the provisions of this Security Agreement without the prior written
consent of Secured Party. Waiver of any default will not constitute a waiver of
any other or subsequent default.
 
7.  REMEDIES. Upon the occurrence of any default hereunder at any time
thereafter, all of the Obligations will, at the election of Secured Party and
(i) without notice of such election, or demand for payment under the License
Agreement and (ii) notwithstanding anything to the contrary in the License
Agreement, become immediately due and payable and Secured Party will have the
remedies of a secured party under the New York Uniform Commercial Code or other
applicable law.
 
8.  GENERAL. The waiver by Secured Party of any breach of any provision of this
Security Agreement or warranty or representation herein set forth will not be
construed as a waiver of any subsequent breach. The failure to exercise any
right hereunder by Secured Party will not operate as a waiver of such night. All
rights and remedies herein provided are cumulative. Company may not assign its
rights or delegate its duties hereunder without Secured Party's written consent.
This Security Agreement may not be altered or amended except by a writing signed
by all the parties hereto. Any provision hereof found to be invalid will not
invalidate the remainder. All words used herein will be construed to be of such
gender and number as the circumstances require. This Security Agreement binds
Company, its successors and assigns, and inures to the benefit of Secured Party,
its successors and assigns.
 
9.  NOTICES. All notices, requests, consents, and other communications under
this Note shall be in writing and shall be delivered personally or by facsimile
transmission with electronic confirmation of transmission or by overnight
delivery service or by certified or registered mail, return receipt requested,
postage prepaid:
 
If to the Company, at 1000 Atrium Way, Suite 100, Mount Laurel, New Jersey 08054
Fax: NEED NUMBER , Attention: Peter A. Worthington, CEO, or at such other
address or addresses as may have been furnished by giving five days advance
written notice to all other parties, with a copy (which shall not constitute
notice) to Westerman, Ball, Ederer, Miller & Scharfstein, LLP, 170 Old Country
Road, Suite 400, Mineola, New York 11501 Fax: (516) 622-9212 Attention: Alan
Ederer, Esq.
 
4

--------------------------------------------------------------------------------


 
If to Secured Party, at Universal Alternative Fuels, Inc. 1400 Old Country Road,
Suite 206, Westbury, NY 11590, Attention: Fax: (516) 228-8083 or at such other
address or addresses as may have been furnished by giving five days advance
written notice to all other parties, with a copy (which shall not constitute
notice) to Sol Slotnik, P.C., 11 East 44U Street-19th Floor, New York, New York
10017, Fax: (212) 986-2399, Attention: Sol Slotnik, Esq.
 
Notices provided in accordance with this Section shall be deemed delivered upon
personal delivery (including confirmed facsimile), the next business day if sent
by overnight delivery service, or three business days after deposit in the mail.
 
10.  JURISDICTION AND VENUE. Each party hereto hereby irrevocably submits to the
jurisdiction of any federal or state court sitting in the City, County and State
of New York in any action or proceeding arising out of or relating to this
Agreement, and each hereby irrevocably agrees that all claims in respect of such
action or proceeding may be heard and determined in any such federal or state
court. The Company accepts for itself and in respect of its property, generally
and unconditionally the jurisdiction and venue of the aforesaid courts. The
Company irrevocably consents to the service of process of any of the
aforementioned courts in any such action or proceeding by the mailing of copies
thereof by registered or certified mail, postage prepaid, to the Company at its
address set forth in the first paragraph provided that the Secured Party may
serve process in any other manner permitted by law. Each party hereto hereby
irrevocably waives any venue objection it may have to any such action or
proceeding arising out of or relating to this Agreement in any such venue and
any objection on the grounds that any such action or proceeding in any such
court has been brought in any inconvenient forum. Nothing herein shall affect
the right or any party hereto to bring any action or proceeding against another
party in the courts of other jurisdictions.
 
11.WAIVER OF JURY TRIAL RIGHT.
 
EACH PARTY HEREBY WAIVES IRREVOCABLY ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY
ACTION OR PROCEEDING ARISING OUT OF, RELATED TO OR IN CONNECTION WITH THIS
SECURITY AGREEMENT, AND THE ENFORCEMENT THEREOF, WHETHER ALLEGED IN TORT,
CONTRACT OR OTHERWISE AND WHETHER ASSERTED AS A CLAIM, COUNTERCLAIM, THIRD-
PARTY CLAIM OR IN ANY OTTIFIR FORM.
 
12.  GOVERNING LAW. This Agreement shall be interpreted in accordance with and
construed under the laws of the State of New York without giving effect to any
conflicts of laws principles. This Agreement shall be deemed for all such
purposes to have been executed and delivered in the State of New York.
 
THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK.
 
5

--------------------------------------------------------------------------------


 
 
IN WITNESS WHEREOF, the parties have executed this Security Agreement as of the
dote first written above.
 
"DEBTOR"
GLOBAL RESOURCE CORPORATION
A Nevada Corporation
 
 
By: /s/ Peter A. Worthington      
Name: Peter A. Worthington
Title: Chief Executive Officer
 
 
"SECURED PARTY"
UNIVERSAL ALTERNATIVE FUELS, INC.
 
By: /s/ Greg Goldberg         
Name: Greg Goldberg
Title: President
 
SCHEDULE A —TO BE ATTACHED
 
 
6

--------------------------------------------------------------------------------


[ex1003_pg7.jpg]
 
 
7

--------------------------------------------------------------------------------


 
Privacy Act Statement
 
The Privacy Act of 1974 (P.L. 93-579) requires that you be given certain
information in connection with your submission of the attached form related to a
patent application or patent. Accordingly, pursuant to the requirements of the
Act, please be advised that: (1) the general authority for the collection of
this information is 35 U.S.C. 2(b)(2); (2) furnishing of the information
solicited is voluntary; and (3) the principal purpose for which the information
is used by the U.S. Patent and Trademark Office is to process and/or examine
your submission related to a patent application or patent. If you do not furnish
the requested information, the U.S. Patent and Trademark Office may not be able
to process and/or examine your submission, which may result in termination of
proceedings or abandonment of the application or expiration of the patent.
 
The information provided by you in this form will be subject to the following
routine uses:
 

 
1.
The information on this form will be treated confidentially to the extent
allowed under the Freedom of Information Act (5 U.S.C. 552) and the Privacy Act
(5 U.S.0 552a). Records from this system of records may be disclosed to the
Department of Justice to determine whether disclosure of these records is
required by the Freedom of Information Act.
 
2.
A record from this system of records may be disclosed, as a routine use, in the
course of presenting evidence to a court, magistrate, or administrative
tribunal, including disclosures to opposing counsel in the course of settlement
negotiations.
 
3.
A record in this system of records may be disclosed, as a routine use, to a
Member of Congress submitting a request involving an individual, to whom the
record pertains, when the individual has requested assistance from the Member
with respect to the subject matter of the record.
 
4.
A record in this system of records may be disclosed, as a routine use, to a
contractor of the Agency having need for the information in order to perform a
contract. Recipients of information shall be required to comply with the
requirements of the Privacy Act of 1974, as amended, pursuant to 5 U.S.C.
552a(m).
 
5.
A record related to an International Application filed under the Patent
Cooperation Treaty in this system of records may be disclosed, as a routine use,
to the International Bureau of the World Intellectual Property Organization,
pursuant to the Patent Cooperation Treaty.
 
6.
A record in this system of records may be disclosed, as a routine use, to
another federal agency for purposes of National Security review (35 U.S.C. 181)
and for review pursuant to the Atomic Energy Act (42 U.S.C. 218(c)).
 
7.
A record from this system of records may be disclosed, as a routine use, to the
Administrator, General Services, or his/her designee, during an inspection of
records conducted by GSA as part of that agency's responsibility to recommend
improvements in records management practices and programs, under authority of 44
U.S.C. 2904 and 2906. Such disclosure shall be made in accordance with the GSA
regulations governing inspection of records for this purpose, and any other
relevant (i.e., GSA or Commerce) directive. Such disclosure shall not be used to
make determinations about individuals.
 
8.
A record from this system of records may be disclosed, as a routine use, to the
public after either publication of the application pursuant to 35 U.S.C. 122(b)
or issuance of a patent pursuant to 35 U.S.C. 151. Further, a record may be
disclosed, subject to the limitations of 37 CFR 1.14, as a routine use, to the
public if the record was filed in an application which became abandoned or in
which the proceedings were terminated and which application is referenced by
either a published application, an application open to public inspection or an
issued patent.
 
9.
A record from this system of records may be disclosed, as a routine use, to a
Federal, State, or local law enforcement agency, if the USPTO becomes aware of a
violation or potential violation of law or regulation.


 
8

--------------------------------------------------------------------------------


[ex1003_pg9.jpg]
 
 
9

--------------------------------------------------------------------------------


[ex1003_pg10.jpg]
 
 
10

--------------------------------------------------------------------------------


[ex1003_pg11.jpg]
 
 
11

--------------------------------------------------------------------------------


 
[ex1003_pg12.jpg]
12

--------------------------------------------------------------------------------


Privacy Act Statement
 
 
 
The Privacy Act of 1974 (P.L. 93-579) requires that you be given certain
information in connection with your submission of the attached form related to a
patent application or patent. Accordingly, pursuant to the requirements of the
Act, please be advised that: (1) the general authority for the collection of
this information is 35 U.S.C. 2(b)(2); (2) furnishing of the information
solicited is voluntary; and (3) the principal purpose for which the Information
is used by the U.S. Patent and Trademark Office is to process and/or examine
your submission related to a patent application or patent If you do not furnish
the requested information, the U.S. Patent and Trademark Office may not be able
to process and/or examine your submission, which may result in termination of
proceedings or abandonment of the application or expiration of the patent


The information provided by you in this form will be subject to the following
routine uses:


1.           The information on this form will be treated confidentially to the
extent allowed under the Freedom of Information Act (5 U.S.C. 552) and the
Privacy Act (5 U.S.C. 552a). Records from this system of records may be
disclosed to the Department of Justice to determine whether the Freedom of
Information Act requires disclosure of these records.
 
2.           A record from this system of records may be disclosed, as a routine
use, in the course of presenting evidence to a court, magistrate, or
administrative tribunal, including disclosures to opposing counsel in the course
of settlement negotiations.
 
3.           A record in this system of records may be disclosed, as a routine
use, to a Member of Congress submitting a request Involving an individual, to
whom the record pertains, when the individual has requested assistance from the
Member with respect to the subject matter of the record.
 
4.           A record in this system of records may be disclosed, as a routine
use, to a contractor of the Agency having need for the information in order to
perform a contract Recipients of information shall be required to comply with
the requirements of the Privacy Act of 1974, as amended, pursuant to 5 U.S.C.
552a(m).
 
5.           A record related to an International Application filed under the
Patent Cooperation Treaty in this system of records may be disclosed, as a
routine use, to the International Bureau of the World Intellectual Property
Organization, pursuant to the Patent Cooperation Treaty.
 
6.           A record in this system of records may be disclosed, as a routine
use, to another federal agency for purposes of National Security review (35
U.S.C. 181) and for review pursuant to the Atomic Energy Act (42 U.S.C. 218(c)).
 
7.           A record from this system of records may be disclosed, as a routine
use, to the Administrator, General Services, or his/her designee, during an
inspection of records conducted by GSA as part of that agency's responsibility
to recommend improvements in records management practices and programs, under
authority of 44 U.S.C. 2904 and 2906. Such disclosure shall be made in
accordance with the GSA regulations governing inspection of records for this
purpose, and any other relevant (i.e., GSA or Commerce) directive. Such
disclosure shall not be used to make determinations about individuals.
 
8.           A record from this system of records may be disclosed, as a routine
use, to the public after either publication of the application pursuant to 35
U.S.C. 122(b) or issuance of a patent pursuant to 35 U.S.C. 151. Further, a
record may be disclosed, subject to the limitations of 37 CFR 1.14, as a routine
use, to the public if the record was filed in an application which became
abandoned or in which the proceedings were terminated and which application is
referenced by either a published application, an application open to public
inspections or an issued patent.
 
9.           A record from this system of records may be disclosed, as a routine
use, to a Federal, State, or local law enforcement agency, if the USPTO becomes
aware of a violation or potential violation of law or regulation.
 
 
13

--------------------------------------------------------------------------------


 


DOCKET NO.: GBRC-0044
PATENT



IN THE UNITED STATES PATENT AND TRADEMARK OFFICE


In Re Application of:
Frank G. Pringle; Carl Everleigh; Julian
Forthe
For: MICROWAVE PROCESSING OF OIL SHALE AND COAL


Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450


Sir:


AUTHORIZATION TO TREAT A REPLY AS INCORPORATING AN EXTENSION OF TIME UNDER
C.F.R. §1.136(a)(3)


The Commissioner is hereby requested to grant an extension of time for the
appropriate length of time, should one be necessary, in connection with this
filing or any future filing submitted to the U.S. Patent and Trademark Office in
the above-identified application during the pendency of this application. The
Commissioner is further authorized to charge any fees related to any such
extension of time to Deposit Account No. 23-3050.
 
 
 

             
Date: October 2, 2009
By:
/s/ Jeffrey H. Rosedale/       Jeffrey H. Rosedale       Registration No. 46,018
         

 
14

--------------------------------------------------------------------------------


MICROWAVE PROCESSING OF OIL SHALE AND COAL
 
CROSS-REFERENCE TO RELATED APPLICATIONS
 
[0001] This application is a continuation application of U.S. Patent Application
No. 11/610,823, "Microwave-Based Recovery of Hydrocarbons and Fossil Fuels",
filed December 14, 2006, now allowed, which claims the benefit of U.S.
Provisional Patent Application No. 601750,098, "Method for Using Microwave
Radiation", filed December 14, 2005, the entirety of each application is
incorporated by reference herein.
 
FIELD OF THE INVENTION
 
[0002] The present invention relates to methods and apparatuses for using
microwave radiation and more particularly, to methods and apparatuses for
decomposing compositions comprising petroleum-based materials.
 
BACKGROUND OF THE INVENTION
 
[0003] Petroleum-based materials are integral to the world's economy and demand
for such fuels and consumer products is increasing. As the demand rises, there
is a need to efficiently and economically extract petroleum-based materials to
fulfill that demand. As such, it would be advantageous to not only be able to
extract petroleum-based materials from the earth, but to also recycle consumer
products to recapture those petroleum-based materials.
 
[0004] Worldwide oil consumption is estimated at seventy-three million barrels
per day and growing. Thus, there is a need for sufficient oil supplies. Tar
sands, oil sands, oil shales, oil cuttings, and slurry oil contain large
quantities of oil, however, extraction of oil from these materials is costly and
time-consuming and generally does not yield sufficient quantities of usable oil.
 
[0005] Soil contaminated with petroleum products is an environmental hazard, yet
decontamination of petroleum-tainted soil is time-consuming and expensive.
 
[0006] Furthermore, it has been estimated that 280 million gallons of oil-based
products such as plastics go into landfills each day in the United States. It
would be desirable to recapture and recycle the raw materials of these products.
 
 
15

--------------------------------------------------------------------------------


 
 
[0007] Scrap vehicle tires are a significant problem worldwide and their
disposal presents significant environmental and safety hazards, including fires,
overflowing landfills, and atmospheric pollution. While there are a number of
existing applications for these tires, including tire-derived fuels, road
construction, and rubber products, these applications are insufficient to
dispose of all the available scrap tires. The major components of tires are
steel, carbon black, and hydrocarbon gases and oils, which are commercially
desirable. As such, it is advantageous to develop processes for the recovery of
these products from scrap vehicles tires. Prior art methods of decomposing scrap
vehicle tires do not produce commercial-grade carbon black and require high
temperatures and extended exposure times for recovery of the hydrocarbon
components.
 
[0008] Efforts to recycle tires using microwave technology has been described in
U.S. Patent Nos. 5,507,927 and 5,877,395 to Emery. Efforts to recover petroleum
from petroleum- impregnated media has been described in U.S. Patent Nos.
4,817,711 and 4,912,971 to Jeambey. Efforts to decompose plastics using
microwave radiation has been described in U.S. Patent No. 5,084,140 to Holland.
The prior work has involved the use of single-frequency microwave radiation.
Single-frequency microwave radiation is a slow process that does not provide
uniform heating. Moreover, single-frequency microwave radiation typically
results in arcing on metal components.
 
[0009] Thus, there is a need for methods and apparatuses for the recycling of
petroleum-based compositions and for the recovery of petroleum-based materials
from composites containing petroleum-based materials. The invention is directed
to these and other important needs.
 
SUMMARY OF THE INVENTION
 
[0010] The present invention provides methods for decomposing compositions
comprising carbon-based materials comprising subjecting the compositions to
microwave radiation for a time sufficient to at least partially decompose the
composition, wherein the microwave radiation comprises at least one frequency
component in the range of from about 4 GHz to about 18 GHz.
 
[0011] The present invention provides methods for decomposing compositions
comprising petroleum-based materials comprising subjecting the compositions to
microwave radiation for a time sufficient to at least partially decompose the
composition, wherein the microwave radiation comprises at least one frequency
component in the range of from about 4 GHz to about 18 GHz.
 
 
16

--------------------------------------------------------------------------------


 
 
 
[0012] The present invention further provides methods for recovery of
petroleum-based materials from composites comprising those petroleum-based
materials. The methods of the present invention include subjecting the composite
to microwave radiation for a time sufficient to extract the petroleum-based
material, wherein the microwave radiation comprises at least one frequency
component in the range of from about 4 GHz to about 18 GHz.
 
[0013] The present invention also provides for products produced by the methods
of the present invention.
 
[0014] The present invention additionally provides apparatuses for decomposing
compositions comprising petroleum-based materials. The apparatuses of the
present invention comprise a microwave radiation generator, wherein the
generator is capable of applying microwave radiation characterized as having at
least one frequency component in the range of from 4 GHz to about 18 GHz, and at
least one container to collect decomposed components from the compositions. The
present invention further provides apparatuses for extracting petroleum- based
materials from composites comprising the petroleum-based material. These
apparatuses comprise a microwave radiation generator, wherein the generator is
capable of applying microwave radiation characterized as having at least one
frequency component in the range of from 4 GHz to about 18 GHz, and at least one
container to collect decomposed components from the composite.
 
[0015] The general description and the following detailed description are
exemplary and explanatory only and are not restrictive of the invention, as
defined in the appended claims. Other aspects of the present invention will be
apparent to those skilled in the art in view of the detailed description of the
invention as provided herein.
 
BRIEF DESCRIPTION OF THE DRAWINGS
 
[0016] The summary, as well as the following detailed description, is further
understood when read in conjunction with the appended drawings. For the purpose
of illustrating the invention, there are shown in the drawings exemplary
embodiments of the invention; however, the invention is not limited to the
specific methods, compositions, and devices disclosed. In addition, the drawings
are not necessarily drawn to scale. In the drawings:
 
[0017] FIGs. 1A —1G illustrate an embodiment of the present invention directed
to processing tire cuttings using microwaves to recover fuel oil;
 
[0018] FIG. 2A is an elevation view, axial direction, of a microwave reactor
suitable for processing oil cuttings according to an aspect of the present
invention;
 
[0019] FIG. 2B illustrates an elevation view of the microwave reactor of FIG.
2A, longitudinal direction;
 
 
 
17

--------------------------------------------------------------------------------


 
 
 
[0020] FIG.2C illustrates an elevation view of the microwave device and control
room suitable for generating microwaves and propagating the same through
waveguides;
 
[0021] FIGs. 3A - 3B illustrate several embodiments of the present invention for
extracting petroleum-based materials from oil slurry;
 
[0022] FIG. 4A illustrates an elevation view of a microwave reactor system
suitable for processing shale rock, tar sands, drill cuttings, and the like;
 
[00231 FIG. 4B provides a plan view of FIG. 4A;
 
[0024] FIG. 5A is an illustration of one embodiment of the present invention for
extracting petroleum-based materials from heavy oil contained in oil wells;
 
[0025] FIG. 5B is an illustration of one embodiment of the present invention for
extracting petroleum-based materials from oil shale, in situ;
 
[0026] FIG. 6 is an illustration of one embodiment of the present invention for
extracting petroleum-based materials from tar sands, oil sands and shale rock;
 
[0027] FIG. 7 is an schematic of one embodiment of the present invention for
decomposing vehicle tires;
 
[0028] FIG. 8A is a plan view of an oil platform incorporating a drill cuttings
microwave processing unit;
 
[0029] FIG. 8B illustrates an elevation view of the oil platform in FIG. 8A;
 
[0030] FIG. 8C illustrates a vertical and horizontal configurations of the drill
cuttings microwave processing unit suitable for use in the oil platform
illustrated in FIG. 8A;
 
[0031] FIG. 9A is a depiction of an electron microscope photograph of carbon
black produced by the method of the present invention;
 
[0032] FIG. 9B is a depiction of an electron microscope photograph of carbon
black produced by the method of the present invention;
 
[0033] FIG. 9C is a depiction of an electron microscope photograph of carbon
black produced by the method of the present invention; and
 
[0034] FIGs. 10A-10E illustrate an additional embodiment of a drum reactor
system for processing materials containing hydrocarbons.
 
DETAILED DESCRIPTION OF ILLUSTRATIVE EMBODIMENTS
 
[0035] The present invention may be understood more readily by reference to the
following detailed description taken in connection with the accompanying figures
and examples, which form a part of this disclosure. It is to be understood that
this invention is not limited to the specific devices, methods, applications,
conditions or parameters described and/or shown herein, and that the terminology
used herein is for the purpose of describing particular embodiments by
 
 
 
18

--------------------------------------------------------------------------------


 
 
way of example only and is not intended to be limiting of the claimed invention.
Also, as used in the specification including the appended claims, the singular
forms "a," "an," and "the" include the plural, and reference to a particular
numerical value includes at least that particular value, unless the context
clearly dictates otherwise. The term "plurality", as used herein, means more
than one. When a range of values is expressed, another embodiment includes from
the one particular value and/or to the other particular value. Similarly, when
values are expressed as approximations, by use of the antecedent "about," it
will be understood that the particular value forms another embodiment. All
ranges are inclusive and combinable.
 
[0036] It is to be appreciated that certain features of the invention which are,
for clarity, described herein in the context of separate embodiments, may also
be provided in combination in a single embodiment. Conversely, various features
of the invention that are, for brevity, described in the context of a single
embodiment, may also be provided separately or in any subcombination. Further,
reference to values stated in ranges include each and every value within that
range.
 
[0037] "Sweeping," as the term is used herein, is defined as the application of
a plurality of radiation frequencies over a period of time.
 
[0038] "Pulsing," as used herein, means subjecting the composition to microwave
radiation for a period of time, followed by periods of time wherein the
composition is not subjected to microwave radiation.
 
[0039] "Oil," as used herein, means any hydrocarbon or petroleum-based oil.
 
[0040] "Gas," as used herein, includes any hydrocarbon-based material that is in
the gaseous state at atmospheric temperature and pressure and includes, but is
not limited to, methane, ethane, propane, butane, isobutene, or mixtures
thereof.
 
[0041] "Carbon black," as used herein, includes any grade of
commercially-acceptable carbon black, including, but not limited to, rubber
black.
 
[0042] "Oil sands," also known as "tar sands," are deposits of bitumen, a heavy
black viscous oil.
 
[0043] "Oil shale" is sedimentary rock containing a high proportion of Kerogen,
which, when heated, can be converted into oil.
 
[0044] "Slurry oil" is refinery waste oil_
 
[0045] "Oil cuttings" are the waste product generated during the drilling of oil
wells. Examples of oil cuttings include, but are not limited to, bits and pieces
of oil-soaked soil and rock.
 
[0046] "Hydrocarbons" are compositions that comprise carbon and hydrogen.
 
 
 
19

--------------------------------------------------------------------------------


 
 
[0047] "Carbon-based" refers to matter that comprises carbon.
 
[0048] "Decompose" and "decomposing" refers to a process whereby matter is
broken down to smaller constituents. For example, solids can be broken down into
particles, liquids, vapors, gases, or any combination thereof; rubbery materials
can be broken down into liquids, vapors, gases, or any combination thereof;
viscous liquids can be broken down to lower viscosity liquids, vapors, gases, or
any combination thereof; liquids can be broken down to vapors, gases, or any
combination thereof; composite materials comprising inorganic solids and trapped
organic matter can be broken down to inorganic solids and released organic
vapors and gases, and the like.
 
[0049] 1 Torr — 1 mm Hg = 1 millimeter mercury.
 
[0050] Methods for decomposing compositions comprising petroleum-based materials
are set forth herein. The compositions used in the present invention contemplate
any composition comprised of petroleum-based, carbon-based and various
hydrocarbon materials. The petroleum-based materials may be present in the
composition in amounts ranging from about 1% to 100%, by weight, based on the
weight of the composition. Preferably, the composition is a vehicle tire. In
other embodiments, the composition comprises plastic, which includes, but is not
limited to ethylene (co)polymer, propylene (co)polymer, styrene (co)polymer,
butadiene (co)polymer, polyvinyl chloride, polyvinyl acetate, polycarbonate,
polyethylene terephthalate, (meth)acrylic (co)polymer, or a mixture thereof. A
variety of natural and synthetic resins and rubbers can also be decomposed
according to the methods described herein. Various carbon-based materials that
can also be processed according to the inventions described herein include coal,
such as anthracite coal and bituminous coal.
 
[0051] In one embodiment, the composition is subjected to microwave radiation
for a time sufficient to at least partially decompose the composition. The
microwave radiation can be in the range of from about 4.0 and about 12.0 GHz.
Other ranges can also be used, for example, in the range of from about 4 GHz to
about 18 GHz, and more preferably in the range of from about 12 GHz to about 18
GHz. For example, coal can be processed at frequencies in the range of from
about 4 GHz to about 18 GHz, and more preferably in the range of from about 12
GHz to about 18 GHz.
 
[0052] In one embodiment, the composition is subjected to one or more
pre-selected microwave radiation frequencies. Preferably, the pre-selected
microwave radiation frequency will be the resonating microwave frequency, i.e,
the microwave radiation frequency at which the composition absorbs a maximum
amount of microwave radiation. It has been determined that different
compositions of the present invention will absorb more or less microwave
radiation,
 
 
20

--------------------------------------------------------------------------------


 
 
 
depending on the frequency of the microwave radiation applied. It has also been
determined that the frequency at which maximum microwave radiation is absorbed
differs by composition. By using methods known in the art, a composition of the
present invention can be subjected to different frequencies of microwave
radiation and the relative amounts of microwave radiation absorbed can be
determined. Preferably, the microwave radiation selected is the frequency that
comparatively results in the greatest amount of microwave radiation absorption.
In one embodiment, microwave radiation frequency resulting in a comparative
maximum absorption of microwave radiation by the compositions of the present
invention is in the range of from about 4.0 and about 12.0 GHz. In others,
particularly with respect to vehicle tires, the microwave radiation frequency
resulting in a comparative maximum absorption of microwave radiation by the
compositions of the present invention is in the range of from about 4.0 and
about 7.2 GHz. In yet others, the microwave radiation frequency resulting in a
comparative maximum absorption of microwave radiation by the compositions of the
present invention is in the range of from about 4.0 and about 6.0 GHz.
 
[0053] The present invention also provides methods for subjecting a composition
to a sweeping range of microwave radiation frequencies for a time sufficient to
at least partially decompose the composition. Preferably, variable frequency
microwave ("VFM") is used to sweep the compositions. VFM is described in U.S.
Patent No. 5,321,222 to Bible, et al. and U.S. Patent No. 5,521,360 to Johnson,
et al., incorporated herein by reference in their entireties. Unlike single
frequency microwave radiation, VFM produces a bandwidth of microwave radiation
frequencies that are applied sequentially to the composition. Consequentially,
the field distribution with VFM is substantially more uniform than the field
distribution of single microwave frequency radiation. The more uniform field
distribution of VFM produces fewer hot spots, resulting in more uniform heating
of the composition. Moreover, generally, no single frequency is applied for
longer than about 25 ps. The short duration of each applied frequency produces
no build-up of charge, thus eliminating discharge, or arcing, typically observed
during single frequency microwave irradiation.
 
[0054] In some embodiments, particularly with respect to vehicle tires, the
range of microwave radiation frequencies swept is in the range of from about 4.0
GHz to about 12.0 GHz. In certain embodiments, the range of microwave radiation
frequencies swept is in the range of from about 5.8 GHz to about 7.0 GHz. In
still others, the range of microwave radiation frequencies swept is in the range
of from about 7.9 GHz and 8.7 GHz. In some embodiments, range of microwave
radiation frequencies is in the C-Band frequency range, the C-Band frequency
range encompassing microwave frequencies in the range of from about 4.0 GHz to
 
 
21

--------------------------------------------------------------------------------


 
 
 
about 8.0 GHz. In other embodiments, the range of microwave radiation
frequencies is in the X- Band frequency range, the X-band frequency range
encompassing microwave frequencies in the range of from about 8.0 GHz to about
12.0 GHz.
 
[0055] Preferably, the sweeping of the range of microwave radiation frequencies
encompasses a pre-selected, resonating microwave radiation frequency
characterized as having at least one frequency component in the range of from
about 4.0 GHz to about 12.0 GHz. This frequency can be selected by using the
methods described herein and techniques known in the art. Preferably, the
bandwidth of the sweeping range of microwave radiation is about 4.0 GHz. More
preferably, the range of microwave frequencies with which the composition is
swept, is about +/- 2 GHz of the pre-selected microwave radiation frequency. For
example, if the pre­selected microwave radiation frequency is 7.2 GHz, the
composition would be swept with the range of microwave radiation frequencies
encompassing from about 5.2 to about 9.2 GHz. The microwave frequencies can also
be swept at about +/- 1.5 GHz, or even +/- 1.0 GHz, or even +/­0.5 GHz of the
preselected microwave frequency.
 
[0056] Upon decomposition of the compositions subjected to the methods and
apparatuses of the invention, flammable hydrocarbon-based gases are released. To
reduce the risk of ignition, it is preferred that the method be performed in an
oxygen-deprived atmosphere. Preferably, the composition is exposed to less than
about 12% oxygen. More preferably, the composition is exposed to less than about
8% oxygen. Even more preferably, the composition is exposed to less than about
5% oxygen.
 
[0057] In one embodiment, the composition is exposed an inert gas atmosphere.
Preferably, the inert gas is nitrogen, argon, or mixtures thereof.
 
[0058] In some embodiments, the composition is exposed to less than atmospheric
pressure. Preferably, the composition is exposed to less than about 40 Torr.
More preferably, the composition is exposed to less than about 20 Torr.  Even
more preferably, the composition is exposed to less than about 5 Torr. Without
being bound by any particular thery or operation, it is believed that operating
at sub-atmospheric pressures helps to recover hydrocarbon-based gases and
prevents over-heating.
 
[0059] In one embodiment, the composition of the present invention forms a
vehicle tire. Using the methods of the present invention, the tire can be
decomposed to produce at least one of oil, gas, steel, sulfur, and carbon black.
 
[0060] Over-exposure to microwave radiation and over-heating of the composition
of the present invention may result in the recovery of
non-commercially-acceptable carbon black. Controlling the temperature of the
composition during microwave irradiation prevents such over-
 
 
22

--------------------------------------------------------------------------------


 
 
exposure and over-heating to produce commercially-acceptable carbon black.
Preferably, the temperature of the composition does not exceed about 700 °F.
More preferably, the temperature of the composition does not exceed about 500
°F. Even more preferably, the temperature of the composition does not exceed
about 465 °F.
 
[0061] In one embodiment, the temperature of the composition can be controlled
while performing the method of the present invention by pulsing the microwave
radiation subjection. For example, microwave radiation can be applied until the
composition temperature reaches about 465 °F, at which time, the application of
microwave radiation can be stopped for a time sufficient for the composition to
cool between about 5 to 25 degrees. Once the composition has cooled, the
application of microwave radiation can be resumed. This process can be repeated,
as necessary, until the composition is sufficiently decomposed.
 
[0062] Decomposition products obtained from the compositions using the methods
of the present invention may be refined and/or purified using techniques known
in the art.
 
[0063] The present invention also provides methods for extracting
petroleum-based materials from composites comprising the petroleum-based
materials by subjecting the composites to microwave radiation for a time
sufficient to extract the petroleum-based material. Preferably, the microwave
radiation is in the range of from about 4.0 and about 12.0 GHz.
 
[0064] The composites are any material comprising petroleum-based materials,
including, but not limited to, at least one of oil sands, oil shale, slurry oil,
oil cuttings, and soil or sand contaminated with petroleum-based materials. As
used herein, "composites" also includes, but is not limited to, oil wells.
 
[0065] In one embodiment, the composite is subjected to one or more pre-selected
microwave radiation frequencies. Preferably, the pre-selected microwave
radiation frequency will be the resonating microwave frequency, i.e, the
microwave radiation frequency at which the composite absorbs a maximum amount of
microwave radiation. It has been determined that different composites of the
present invention will absorb more or less microwave radiation, depending on the
frequency of the microwave radiation applied. It has also been determined that
the frequency at which maximum microwave radiation is absorbed differs by
composite. By using methods known in the art, a composite of the present
invention can be subjected to different frequencies of microwave radiation and
the relative amounts of microwave radiation absorbed can be determined
Preferably, the microwave radiation selected is the frequency that comparatively
results in the greatest amount of microwave radiation absorption. In one
embodiment, microwave radiation frequency resulting in a comparative maximum
absorption of microwave radiation by the composite of the present invention is
in the range of from about 4.0
 
 
23

--------------------------------------------------------------------------------


 
 
and about 12.0 GHz. In others, the microwave radiation frequency resulting in a
comparative maximum absorption of microwave radiation by the composite of the
present invention is in the range of from about 7.9 and about 12.0 GHz. In yet
others, the microwave radiation frequency resulting in a comparative maximum
absorption of microwave radiation by the composite of the present invention is
in the range of from about 7.9 and about 8.7 GHz.
 
[0066] The present invention also provides methods for recovery of
petroleum-based materials from composites comprising those petroleum-based
materials, by subjecting the composite to a sweeping range of microwave
radiation frequencies for a time sufficient to extract the petroleum-based
material, and wherein the range of frequencies of the microwave radiation is in
the range of from about 4.0 GHz to about 12.0 GHz. The composites are any
material comprising petroleum-based materials, including, but not limited to, at
least one of oil sands, oil shale, slurry oil, oil cuttings and soil or sand
contaminated with petroleum-based materials.
 
[0067] Preferably, variable frequency microwave ("VFM") is used to sweep the
composites. VFM is described in U.S. Patent No. 5,321,222 to Bible, et al. and
U.S. Patent No. 5,521,360 to Johnson, et al., incorporated herein by reference
in their entireties. Unlike single frequency microwave radiation, VFM produces a
bandwidth of microwave radiation frequencies that are applied sequentially to
the composite. Consequentially, the field distribution with VFM is substantially
more uniform than the field distribution of single microwave frequency
radiation. The more uniform field distribution of VFM produces fewer hot spots,
resulting in more uniform heating of the composite. Moreover, generally, no
single frequency is applied for longer than about 25 µsr, or no longer than
about 20 µs, or no longer than about 15µs, or even no longer than about 10 µs.
The short duration of each applied frequency produces no build-up of charge,
thus eliminating discharge, or arcing, typically observed during single
frequency microwave irradiation.
 
[0068] In certain embodiments, the range of microwave radiation frequencies is
in the range of from about 7.9 GHz to about 12.0 GHz. In still others, the range
of microwave radiation frequencies is in the range of from about 7.9 GHz and 8.7
GHz. In some embodiments, range of microwave radiation frequencies is in the
C-Band frequency range, the C-Band frequency range encompassing microwave
frequencies in the range of from about 4.0 GHz to about 8.0 GHz. In other
embodiments, the range of microwave radiation frequencies is in the X- Band
frequency range, the X-band frequency range encompassing microwave frequencies
in the range of from about 8.0 GHz to about 12.0 GHz.
 
[0069] Preferably, the sweeping of the range of microwave radiation frequencies
encompasses one or more pre-selected microwave radiation frequencies in the
range of from
 
 
24

--------------------------------------------------------------------------------


 
 
 
 
about 4.0 GHz to about 12.0 GHz. This frequency can be selected by using the
methods described herein and techniques known in the art. In one embodiment, the
pre-selected microwave radiation frequency is in the range of from about 7.9 and
about 8.7 GHz. In other embodiments, the bandwidth of the sweeping range of
microwave radiation is about 4.0 GHz. More preferably, the range of microwave
frequencies with which the composition is swept, is about +/- 2 GHz of the
pre-selected microwave radiation frequency. For example, if the pre­selected
microwave radiation frequency is 7.2 GHz, the composition would be swept with
the range of microwave radiation frequencies encompassing from about 5.2 to
about 9.2 GHz.
 
[0070] Upon extraction, flammable hydrocarbon-based gases are released. To
reduce the risk of ignition, it is preferred that the method be performed in an
oxygen-deprived atmosphere. Preferably, the composite is exposed to less than
about 12% oxygen. More preferably, the composite is exposed to less than about
8% oxygen. Even more preferably, the composite is exposed to less than about 5%
oxygen.
 
[0071] In one embodiment, the composite is exposed to an inert gas atmosphere.
Preferably, the inert gas is nitrogen, argon, or mixtures thereof.
 
[0072] In some embodiments, the composite is exposed to less than atmospheric
pressure. Preferably, the composite is exposed to less than about 40 Ton. More
preferably, the composite is exposed to less than about 20 Torn Even more
preferably, the composite is exposed to less than about .5 Torr.
 
[0073] In one embodiment, the composite is subjected to microwave radiation
sufficient to heat the petroleum-based material to its boiling point
temperature. Boiling point temperatures of petroleum-based materials are known
in the art. Reducing the pressure at which the composite is exposed will result
in a decrease in the boiling point temperature of the petroleum-based material.
Those of skill in the art will be able to determine the boiling point
temperatures of petroleum-based materials at different pressures.
 
[0074] In some embodiments, the methods of the present invention may be used in
situ to extract petroleum-based materials from composites located in the field.
In other embodiments, inert gases may be flowed, in situ, onto the composites.
In one embodiment, the pressure surrounding the composite may be reduced to
below atmospheric pressure.
 
[0075] Using the methods of the present invention, oil and/or gases can be
recovered from the composite.
 
[0076] The petroleum-based material extracted using the methods of the present
invention may be refined and/or purified using techniques known in the art.
 
 
25

--------------------------------------------------------------------------------


 
 
 
[0077] The present invention also provides for apparatuses for decomposing a
composition comprising a petroleum-based material. In one embodiment, the
apparatuses of the present invention comprise a microwave radiation generator,
wherein the generator is capable of applying microwave radiation characterized
as having at least one frequency component in the range of from about 4.0 and
about 12.0 GHz, and at least one container to collect decomposed components from
the composition. In one embodiment, the microwave radiation generator is capable
of applying a microwave radiation frequency between about 4.0 and about 12.0
GHz.
 
[0078] In other embodiments, the apparatuses of the present invention comprise a
microwave radiation generator, wherein the generator is capable of applying a
sweeping range of frequencies of microwave radiation characterized as having at
least one frequency component in the range of from about 4.0 GHz to about 12.0
GHz, and at least one container to collect decomposed components from the
composition. In other embodiments, microwave radiation generator is capable of
applying sweeping microwave radiation in the C-Band frequency range. In yet
other embodiments, microwave radiation generator is capable of applying sweeping
microwave radiation in the X-Band frequency range. In yet other embodiments,
microwave radiation generator is capable of applying sweeping microwave
radiation in the Ku-Band frequency range (about 12 GHz to about 18 GHz). In
further embodiments, the microwave radiation generator is capable of applying
sweeping microwave radiation in the range of about 5.8 GHz to about 7.0 GHz. In
yet other embodiments, the microwave radiation generator is capable of applying
sweeping microwave radiation in the range of about 7.9 GHz to about 8.7 GHz.
 
[0079] In another embodiment, the chamber is open to the outside atmospheric
conditions. In other embodiments, the chamber is closed to the outside
atmosphere. In yet other embodiments, the chamber has an internal pressure of
less than atmospheric pressure. Preferably, the chamber is capable of operating
at a pressure of less than about 40 Torr. More preferably, the chamber is
capable of operating at a pressure of less than about 20 Ton-. Even more
preferably, the chamber is capable of operating a pressure of less than about 5
Torr.
 
[0080] The present invention also provides for apparatuses for extracting a
petroleum- based material from a composite comprising the petroleum-based
material. In one embodiment, the apparatuses of the present invention comprise a
microwave radiation generator, wherein the generator is capable of applying
microwave radiation characterized as having at least one frequency component in
the range of from about 4.0 GHz to about 12.0 GHz, and at least one container to
collect the extracted petroleum-based material. In some embodiments, the
microwave radiation generator is capable of applying a microwave radiation
frequency of
 
26

--------------------------------------------------------------------------------


 
 
 
 
characterized as having at least one frequency component in the range of from
about 4.0 and about 12.0 GHz.
 
[0081] In other embodiments, the apparatuses of the present invention comprise a
microwave radiation generator, wherein the generator is capable of applying a
sweeping range of frequencies of microwave radiation characterized as having at
least one frequency component in the range of from about 4.0 GHz to about 12.0
GHz, and at least one container to collect the extracted petroleum-based
material. In some embodiments, the microwave radiation generator is capable of
applying sweeping microwave radiation in the C-Band frequency range. In yet
other embodiments, microwave radiation generator is capable of applying sweeping
microwave radiation in the X-Band frequency range. In further embodiments, the
microwave radiation generator is capable of applying sweeping microwave
radiation in the range of about 5.8 GHz to about 7.0 GHz. In yet other
embodiments, the microwave radiation generator is capable of applying sweeping
microwave radiation in the range of about 7.9 GHz to about 8.7 GHz.
 
[0082] In some embodiments, the apparatuses of the present invention may be used
in situ to extracted petroleum-based materials from composites located in the
field.
 
[0083] In other embodiments, the apparatuses further comprise at least one
chamber for holding the composite. In another embodiment, the chamber is open to
the outside atmospheric conditions. In other embodiments, the chamber is closed
to the outside atmosphere. In yet other embodiments, the chamber has an internal
pressure of less than atmospheric pressure. Preferably, the chamber is capable
of operating at a pressure of less than about 40 Torr. More preferably, the
chamber is capable of operating at a pressure of less than about 20 Torr.  Even
more preferably, the chamber is capable of operating at a pressure of less than
about 5 Torr.
 
[0084] In other embodiments, the apparatuses further comprise at least one
chamber for holding the composition. The volume of the compositions of the
present invention may reduce during decomposition. In some embodiments, the
chamber may have a conveyor having a perforated bottom such that decomposed
materials may fall out of the chamber once reaching a particular size, so as not
to over-expose the materials to microwave radiation. The conveyor may be adapted
to be oscillated.
 
[0085] An exemplary embodiment of the present invention is depicted in FIGS. 1A-
1G. Figures IA-1G demonstrates one apparatus wherein tire fragments are placed
on a first conveyor belt that carries the tire pieces through three,
differently-sized chambers of the apparatus. In a first chamber, the tire pieces
are exposed to microwave radiation using the methods described herein. As the
tire fragments decompose, the smaller pieces will fall through perforations in
the first conveyor and drop to a second conveyor. The second conveyor is not
 
 
27

--------------------------------------------------------------------------------


 
 
 
exposed to microwave radiation in the first chamber. The second conveyor carries
the pieces to a second chamber, wherein they are exposed to microwave radiation
using the methods described herein. As the pieces decompose, the smaller pieces
fall through the perforations in the second conveyor to a third conveyor. The
perforations in the second conveyor are smaller than the perforations in the
first conveyor. The third conveyor is not exposed to microwave radiation in the
second chamber_ The third conveyor carries the pieces to a third chamber,
wherein they are exposed to microwave radiation using the methods described
herein. As the pieces decompose, the smaller pieces fall through the
perforations in the third conveyor to a fourth conveyor. The perforations in the
third conveyor are smaller than the perforations in the second conveyor.
Decomposition will be essentially complete after exposure in the third chamber
and the material remaining on the fourth conveyor will be mainly steel, carbon
black, and ash, which can be further processed using techniques known in the
art.
 
[0086] FIG. 1 comprises FIGs. 1A-1F, along with inset FIG. 1G. The orientation
of FIGs. lA through FIG. IF are set forth in the inset in FIG. 1. Referring to
FIGs. lA — 1G, there is provided an embodiment of the present invention directed
to processing tire cuttings using microwaves to recover fuel oil. The processing
equipment described herein is commercially available from one or more process
equipment manufacturing companies.
 
[0087] FIG. 1A illustrates an elevation view of the beginning section of a tire
cuttings plant layout according to an aspect of the present invention. This
illustration shows two tire processing lines side-by-side in a parallel
configuration. Tires from automobiles and trucks are first cut into suitable
chips, e.g., 4 x 4 or 5 x 5 chips (not shown). The tire chips are transported
using incline belt conveyor 120 to accumulation silos 102. The tire chips are
then conveyed from the accumulation silos 102 to a pre-washer screw wash section
122. Tire chips are then conveyed to a pressure washer hot water sonic washer
105. Dirt, stones, gravel and other debris is cleaned off of the tire chips to
minimize contamination of the process further downstream. The tire chips are
then dried using forced air dryer system 106. FIG. 1B is a plan view of the
beginning section of a tire cuttings plant layout corresponding to FIG. 1A.
Cleaned and dried tire chips are then conveyed up another conveyor 120, as set
forth in FIGs. 1C and 1D, below.
 
[0088] FIG. 1C is an elevation view of the midsection of the tire cuttings plant
layout described here. Cleaned and dried chips are transported to accumulation
silo 112, which are then transported along transport conveyor 120 to microwave
room 124. The details of the microwave room 124 or further described in FIG. 1G
below. In this elevation view, a dual wall tank with enclosed high high-capacity
heat exchanger 118 is shown in dotted lines_ This high- capacity heat exchanger
receives hydrocarbon vapor produced by the microwave reactors
 
 
 
28

--------------------------------------------------------------------------------


 
 
 
residing within the microwave room 124. The position of the dual wall tank with
enclosed high- capacity heat exchanger 118 is illustrated further in FIG. 1D.
 
[0089] FIG. ID is a plan view of the midsection of the tire cuttings plant
layout described here. Accumulation silos 112 feed tire chips via incline belt
conveyor 120 and screw feed in-feed section 117 to a series of microwave
reactors within hermetically sealed reactor room 116 with filtration system and
vacuum pumps. Tire chips in the screw feed in-feed section 117 are fed into a
first microwave reactor 150 (see FIG. 1G) residing within the microwave room
116. The microwave room is depicted in FIG. 11:0 containing two sets of
microwave reactors side-by-side. Additional microwave reactors and additional
lines can also be added. Hydrocarbon vapors generated in the microwave reactors
from the irradiated tire chips are collected out of the top of each of the
microwave reactors. The hydrocarbon vapors are then transported, under vacuum
(e.g. at a pressure less than ambient) to heat exchanger 118. The heat exchanger
is capable of further separating hydrocarbon vapors to oil and high carbon gases
by cooling to a liquid or a vapor, depending on the vaporization temperature of
the hydrocarbon vapors.
 
[0090] The microwave reactor room 116 is also depicted having refrigeration
equipment 123 for maintaining constant room temperature. Processed tire chips
exit the microwave reactor 154 (Fig. 1G) by a screw feed discharge section 1 l
5. Processed tire chips exit the final microwave room hot and are subsequently
cooled using cooler 114. The cooled processed tire chips (below about 110°F)
then enter a pregrader grinder system 113, where processed carbon containing
materials are separated from metallic materials (e.g., metal tire cords). Metal
materials are separated using a suitable magnetic conveyor take away system, as
shown in 121 in FIGs. lE and 1F. Organic particles (e.g. carbon black) can
further be shipped to bulk feed trucks equipped to handle fine particles, other
packaging, as well as rail cars. The resulting organic particles are composed
primarily of carbon. In some embodiments, the organic particles can be used as
electronic activators, as described herein.
 
[0091] FIGs. lE and 1F illustrate the magnetic conveyor take away system 121 for
separating metal particles from nonmagnetic organic matter. Metal is stored in a
metal storage unit 140 while nonmagnetic organic matter (e.g., carbon particles)
is transported via incline belt conveyor 120 to silo and grinder 130. Carbon
particles prepared according to the processes of the present invention are
suitable for use as electron activators for the microwave processing of heavy
residual refinery oil and other materials (e.g., residual oil from the bottom of
a hydrocarbon distillation apparatus that is traditionally unable to be further
processed). In one embodiment, the tire sidewalls can be separated from the tire
treads. Tire treads typically have a
 
 
29

--------------------------------------------------------------------------------


 
 
 
 
greater amount of carbon black than the sidewalls. Accordingly, the amount of
carbon black recovered from the treads is greater than that of the sidewalls. In
one aspect, carbon black can be accumulated to form electron activator by
processing the treads. Electron activator that can be further used in processing
heavy viscous oil feedstocks. Also present is a sifter system with grinder
return 111 for preparing controlled particle size carbon material. The matter in
the silo and grinder 130 is transported by a pneumatic tube conveyor system 119
and auxiliary pump 136 toward sifter 132, and then to sorter 134, and finally to
a super sack gantry system 138. The super sack entry system 109 is suitable for
loading and unloading using forklift delivery. Also shown is electrical
enclosure 108 containing control panels, a centrifugal feeder/sorter system 110
for managing fine particles.
 
[0092] As shown in FIGs. ID and 1G, the microwave reactor room contains two
series of three reactors each (one series is illustrated in FIG. 1G). Tire
pieces enter first reactor 150 via screw feed infeed section 117. This reactor
is the largest reactor of the series. 4 x 4 or 5 x 5 inch tire chips are first
exposed to microwaves in the first reactor 150 by operation of the microwave
antennas in the first microwave chamber 160. In this first stage, the tire
pieces "pop" or explode into smaller pieces when exposed to the microwaves. The
smaller pieces are separated through a mesh belt 170, and then transported onto
another transportation mesh belt 172. The mesh is designed to keep the
microwaves in the first reactor from getting through and overheating the tire
chips. Typically, the temperature of the tire chips is maintained at about 465°F
or less. The mesh size in the larger reactor will have an opening of
approximately 2 inches, the mesh size in the midsized reactor is approximately
0.5 inches, and the mesh size opening for the smallest reactor is approximately
1/16".
 
[0093] Microwaves are generally generated outside of the microwave room and
transported into the microwave room by a suitable microwave conduit, e.g.
stainless steel wire. The design and interconnection of the three microwave
reactors in series is provided so that the location of the tire chips in the
microwave radiation zone is maintained so that the tire chips do not exceed
465°F. Initially, "popping" of the tire begins in the first reactor 150 when the
temperature of the tire chips is in the range of from about 300°F to about
450°F. It has been surprisingly found that once the temperature exceeds about
450°F, the carbon black residing within the tires can be charred and overcooked
and the efficiency of the process for recovering hydrocarbon fuel oils
diminishes drastically. Accordingly temperature is desirably maintained below
about 465°F, or even below about 550°F. Without being bound by any particular
theory of operation, it appears that the tire chips pop because the reactors are
under vacuum and a lot of gas within the tire chips is being released suddenly
upon irradiation with microwaves.
 
 
30

--------------------------------------------------------------------------------


 
 
 
 
[0094] Suitable operating pressures are the range of up to about 20 mm of
mercury, or even up to about 40 min of mercury, or even up to about 100 mm of
mercury. Accordingly, tire chips processed in the first microwave reactor 150
are then transported to the second microwave reactor 152, where the processed
chips are further irradiated under vacuum using microwave antennas 162. The tire
chips are further reduced in size, and fall through mesh 174, and then
transported to the third microwave reactor 154. In the third microwave reactor
154, the processed chips are further irradiated using microwave antenna 164.
Processed chips are finally transported by a screw feed discharge section 118
and exit the microwave reactors from screw feed discharge section 166, and
through airlock (not shown) and onto conveyor 156.
 
[0095] Each of the microwave reactors are fed with microwave conduits
terminating in a suitable cone or nozzle. The first microwave reactor has more
microwave nozzles 160 as it is larger than the other two microwave reactors. The
second microwave reactor is shown with microwave nozzles 162, and the third
microwave reactor is shown with microwave nozzles 164. Each of the microwave
reactors contains vacuum lines 180 to transport the resulting hydrocarbon gases
to the high-capacity heat exchanger 118 (shown in dotted lines). Also shown in
the microwave room 124 are refrigeration equipment 123 to maintain the
temperature of the ambient conditions in the microwave room, and support
structures 158 for supporting the microwave reactors.
 
[0096] Suitable microwave ranges for the processing of tire chips includes using
X- band microwave radiation generators (not shown) transmitted via conduit in
tubes at various frequencies to each of the reactors. Microwave frequencies for
tire processing varies from X- band down towards C-Band radiation. X-band is 5.2
to 10.9 GHz; C-band is 3.9 to 6.2 GHz. K- band radiation is also useful in some
embodiments. K-band is 10.9 GHz to 35 GHz, which includes the sub-bands Ku
(15.35 GHz to 17.25 GHz) and Ka (33.0 GHz to 36.0 GHz). Typically separate
microwave antenna tubes are separated in frequency by approximately 0.2
gigahertz. In the embodiment shown in FIG. 1G, a total of approximately 36
microwave antenna tubes are transported from a microwave source (not shown) to
the microwave reactors. The largest microwave reactor 150 has the greatest
number of tubes, for example about 18. The second microwave reactor 152 has
fewer tubes, approximately 12. The third microwave reactor 154 has the fewest
number of tubes, approximately 60. Each of the tubes are capable of operating at
different frequencies, which frequencies in certain preferred embodiments varies
between about 7.0 and 6.4 GHz. The ends of the microwave antenna from which the
microwave radiation exits into the reactor chambers are fitted with a suitable
cone antenna. Each of the cone antennae emits microwave radiation at a separate
frequency, which is typically about 0.2 GHz
 
 
 
31

--------------------------------------------------------------------------------


 
 
 
 
different than the others that irradiate into each of the microwave reactors.
Microwaves are typically fixed in frequency but they may also be capable of
being swept in a varying frequency manner, for example, by using a variable
frequency microwave generator. A number of different frequency combinations are
envisioned, for example each of the cone antennas may be fixed in frequency,
vary in frequency, or any combination thereof. As the tire chips are irradiated,
volatile hydrocarbon vapors are emitted from the tire chips and collected by
vacuum tubing. Hydrocarbon vapors are then transported to a heat exchanger
condenser. Highly volatile gases and vapors that are not conveniently liquefied
can be separately recovered as a high BTU gas product.
 
[0097] The plant layout described in FIGS. IA-1G is operated at a product speed
(per line) of approximately 30 tires per minute on average. Hourly production
rate is approximately 36000 pounds per hour or approximately 1300 ft.3 per hour.
This is based upon a used automobile tire weight of approximately 20 pounds (9.1
kg). Or alternatively a used truck tire about 40 pounds (18.2 kg). The shredded
tire chip sizes can be in the range of from about 3 to about 5 inches. Average
loose density of the chips is approximately 24 pounds per cubic foot to about 33
pounds per cubic foot. Heat values generated at atmospheric pressure range from
approximately 12,000 BTUs per pound to about 15,000 BTUs per pound.
 
[0098] FIG. 2A is an elevation view, axial direction, of a microwave reactor
suitable for processing oil cuttings according to an aspect of the present
invention. Oil cuttings comprise dirt, rock, water, carbon deposits, and the
like, which oil cuttings are obtained during drilling operations. Drilling
operations include drilling from an oil rig, drilling from a deep-sea oil
platform, as well as mining of shale rock and coal deposits. During drilling,
rock that is rich in hydrocarbons is typically reached prior to hitting a pocket
of oil. This hydrocarbon rich rock is transported up to the surface and can
comprise up to 15% oil, and even up to 25% oil. The consistency can also be
similar to oil shale. Hydrocarbon rich rock can be considered hazardous waste
and would need to be disposed of properly. It cannot be sent to a landfill, and
accordingly it has traditionally been handled by combustion. This is
particularly a problem on an oil rig in the middle of the ocean, where it may be
forbidden to dump oil drillings comprising greater than 1% hydrocarbon content.
Accordingly, the process of the present invention can also be used to recover
hydrocarbons from drill cuttings, thereby permitting the drill cuttings to be
placed back in the environment after the hydrocarbons have been substantially
removed. As used herein the term "substantially removed" refers to a composition
comprising less than 1% by weight hydrocarbon content. Oil drill cuttings having
less than 0.01% by weight hydrocarbon has been produced using the processes
described herein. Accordingly, the methods suitably provide drill
 
 
32

--------------------------------------------------------------------------------


 
 
 
 
cuttings that comprise less than 1 percent, or even less than 0.5 percent, or
even less than 0.2 percent, or even less than 0.1 percent, or even less than
0.05 percent, or even less than 0.02 percent, or even less than 0.01 percent by
weight hydrocarbons based on weight oil cuttings. Suitable oil cuttings enter
into the system through in-feed grinder system 201. Oil cuttings are ground to a
suitable size, then fed into the microwave reactor chamber (vacuum sealed
reactor tank 216) via in feed screw 202. The vacuum sealed reactor tank 216
contains a helical mixer element 203 for mixing and stirring the ground oil
cuttings. The reactor tank is typically filled to about 40% of its total volume.
The microwaves irradiate the contents of the reactor via antennas that are
oriented in an orbital arrangement emanating from the top of the reactor. The
microwave antennas are desirably flexible and irradiate from several slides from
the top the reactor towards the mixing material below. A helical mixer element
is turned using a motor 210. Microwaves emanating from a cone antenna or a
plurality of cone antennas (not shown) irradiate the oil cuttings with suitable
microwave radiation_ Hydrocarbon gases and oil vapor exit towards the top vacuum
tubing towards vacuum pump and collected in a suitable heat exchanger vapor
condensing unit. Hydrocarbon vapor gases produced by the process of irradiating
the oil cuttings with microwaves exit via a vacuum discharge tube (not shown).
Residual geologic material and unreacted carbon deposits settled towards the
bottom of the reactor. The unvaporized matter is discharged from the microwave
reactor 216 via screw feed discharge section 204, and exits the system via
discharge system 206. Material exiting the system is suitably clean of
hydrocarbons so as to be considered nonhazardous waste. For example, material
exiting the reactor can be returned to the ocean after drilling, or can be
returned to the land after drilling. Also shown is reactor support structure 205
for holding the components as set forth in the system.
 
[0099] FIG. 2B illustrates an elevation view of the microwave reactor of FIG.
2A, longitudinal direction. Oil cuttings are added to the system as in-feed via
an airlock at 201, which oil cuttings are then transported to the reactor 216
via in-feed screw 202. Depicted in this diagram is conduit 214 for pulling
vacuum on the airlock, and on the vacuum sealed reactor tank 216, using vacuum
pumps 207. Microwave waveguides 212 are shown entering the vacuum sealed reactor
tank 216. Microwaves emanating from a suitable microwave cone antenna radiates
the oil cuttings within the reactor tank. A helical mixer element 203 rotates to
mix the oil cuttings, convey the oil cuttings, and reflects microwaves
throughout the volume of the chamber. After suitable microwave processing at a
particular residence time, the reacted oil cuttings exits the reactor through
screw feed discharge section 204 and exits via a suitable airlock 206 of the
discharge system. Also shown is reactor support structure 205.
 
 
 
33

--------------------------------------------------------------------------------


 
 
[0100] FIG. 2C illustrates an elevation view of the microwave device and control
room suitable for generating microwaves and propagating the same through
waveguides. The microwave device and control room 208 is depicted as comprising
an electrical panel and a series of six individual microwave generators (222,
226, 230, 234, 238, and 242) each connected to a series of microwave antennas
(220, 224, 228, 232, 236, and 240). The antennas are combined into a combined
antenna conduit 212 which exits the microwave device control room 208 and leads
towards the vacuum sealed reactor tank 216 as shown in FIG. 2B. Suitable
microwaves for processing oil drill cuttings have frequencies in the range of
about 11.2 to about 11.8 GHz, typically about 11.5 GHz. Oil shale can also be
processed using the equipment and processes described herein at a microwave
frequency in the range of from about 10.6 to about 11.2 GHz, and typically about
10.9 GHz. Tar sands can be appropriately processed using microwaves 4 to about
12 GHz. Tar sands can also be processed in the K-band, preferably in the Ku
band. Anthracite coal deposits can also be processed in the KU band as well. A
vacuum is maintained within the microwave reactor chamber using suitable vacuum
and hydrocarbon vapor condensation equipment, for example at pressures less than
about 100 mm of mercury, and even at pressures of less than about 40 mm of
mercury, or even at pressures of less than about 20 mm of mercury. Maintaining
such low operating pressures helps to keep the overall process temperatures
below about 465°F or even a temperatures less than about 450°F so as to prevent
overheating and efficient recovery of hydrocarbon vapors. A large proportion of
the hydrocarbon vapors can be condensed into liquid fuel oil at ambient
temperatures.
 
[0101] The system described in FIGs. 2A-2C can be suitably adapted and scaled to
process oil cuttings at a throughput of up to about 2 tons per hour to even up
to about 10 tons per hour. It should be readily apparent to the skilled person
how to increase the size and power of the microwave reactor chamber to yield
higher throughputs.
 
[0102] The system described in FIGs. 2A-2C can also be suitably adapted in scale
to process oil shale rock. The processing of oil shale rock includes irradiating
it with suitable microwaves at power sufficient to increase the temperature of
the oil shale rock to within a range of from about 500°C to about 600°C. Without
being bound by any theory of operation, it is believed that these processing
temperatures are considerably hotter than compared to tire cuttings for the
reason that more energy needs to be applied to the rocks to volatile lies the
hydrocarbons. This is in contrast to softer, substantially higher concentration
hydrocarbon, tires that readily absorb the microwave energy. Suitable shale
rocks are broken down into small pieces after being mined For example, shale
rock pieces are suitably smaller than an inch cube, even smaller than a half
inch cube, or even smaller than about 3/8" cube, even smaller than about a
 
 
34

--------------------------------------------------------------------------------


-
 
 
half inch cube, or even smaller than about 1/4" cube. The hydrocarbon content of
the oil shale rock typically comprises hydrocarbons comprising from about C 10
to about C25, or even from about C14 to about C22. Oil shale rock can contain up
to about 5% by weight hydrocarbons, or even up to about 15% by weight
hydrocarbons, or even up to about 25% by weight hydrocarbons. In some cases,
shale rock can contain up to about 70% by weight hydrocarbons.
 
[0103] FIGs. 3A and 3B depicts several embodiments of the present invention for
recovering petroleum-based materials and hydrocarbons from oil slurry. FIG. 3A
and 3B are schematic illustrations of two embodiments of a microwave assisted
system for the distillation and recovery of heavy oil bottoms, e.g., oil slurry,
from a distillation plant. FIG. 3A shows the following elements of a traditional
hydrocarbon distillation plant: 302 distillation tower 360 unrefined inlet into
distillation tower; 304 vapor line; 306 natural gas line; 308 gas separator; 310
pump; 312 LPG line; 314 gasoline lines; 316 jet fuel (kerosene) line; and 318
inset: close-up view of the liquid vapor contact caps with an a distillation
tower. This distillation system can be modified using the microwave process of
the present invention as follows. An electron activator 320 is added using an
electron activator pump 322 into residual oil 362. Hot residual oil line (e.g.,
heavy oil) 362 is pumped into the microwave reactor 330 and atomized using an
atomizer 334. Microwave waveguide antenna 336 is powered from the microwave room
and control system 340, which control system includes microwave generators 342
and microwave waveguides 344. The microwaves exit the waveguide antenna 336 at
cone nozzles within the microwave reactor so as to radiate the atomized residual
oil above the atomizer 334. Vacuum pumps 350 connected to the vacuum line 332
maintains pressure of less than about 20 mmHg, or even less than about 40 mmHg,
or even less than about 100 mmHg. The irradiation of the atomized residual oil
gives rise to cracking of the residual heavy oil, which in turn produces
hydrocarbon vapors such as natural gas 352 and heavier hydrocarbon vapors such
as diesel and heating oil 354. In the microwave reactor 330, residual oil 362 is
removed from the bottom of a distillation tower 302, combined with electron
activator 320 and processed by microwave after atomization. We have discovered
that addition of the electron activator to the residual oil, for example about
2% by weight based on residual oil of carbon small particles, gives rise to a
much faster, more efficient absorption of the microwaves to yield more efficient
cracking of the residual oil. Accordingly, electron activator made using
microwave processing of tire chips as described supra is useful for making
electron activator. Suitable electron activator is provided as a fine powder,
for example of about a hundred mesh, or finer. The electron activator may be
coarser than 100 mesh, depending on the precise application and handling
requirements. Without being limited by any particular theory of operation, the
electron activator enhances the
 
 
 
35

--------------------------------------------------------------------------------


 
 
 
absorption of microwaves by the residual oil, which gives rise to faster
processing and more efficient processing of the heavy oil. As a result, the
electron activator, which comprises carbon powder particulates, are capable of
absorbing microwave radiation. Solid particles containing residual hydrocarbons,
such as electron activator, result in popping (as in popcorn) when irradiated.
Without being bound by any particular theory of operation, it is believed that
the popping action of the small electron activator particles within the residual
oil enhances the microwave processing of the residual oil. In certain
embodiments, the electron activator functions as a catalyst for effectuating the
microwave cracking process.
 
 
[0104] Suitable microwave radiation frequency ranges from about 8.0 to about 8.8
GHz, or in the range of from about 8.1 GHz to about 8.7 GHz, or even in the
range of from about 8.2 GHz to about 8.6 GHz, or even in the range of from about
8.3 GHz to about 8.5 GHz, or even about 8.4 GHz. The microwave reactor contains
a series of microwave cone antennas that radiate the atomized residual oil with
microwaves. These microwave cone antennas can each receive the same or different
microwave frequencies. When the frequencies differ, they typically are separated
by increments of about 0.2 GHz. Ranges of microwave frequencies are typically
useful for processing the atomized residual oil in this manner. Accordingly
multiple microwave antennas 344 receive microwaves generated by a plurality of
microwave generators 342 provided in the microwave control system 340.
Microwaves are transmitted through microwave antennas 344 to the microwave
antenna conduit 336. Microwaves then enters the microwave reactor. Typically the
residual oil 362 is pre-heated to a temperature of about 350°C so that it is
capable of flowing under pressure and atomized. The use of microwaves has been
demonstrated to effectively crack the hydrocarbon chains in the heavy residual
oil. Atomization helps to increase the surface area of the residual oil and
decrease particle size, thereby effectuating absorption of the microwaves and
cracking of the hydrocarbon chains. The residual oil is suitably heated to
temperatures sufficient that can flow under pressure and atomized. Suitable
temperatures are at least about 250°C, or even at least about 300° C, or even at
least about 350° C, or even at least about 400°C, or even at least about 450°C,
or even at least about 500°C. The residual oil may be preheated using any of a
variety of heating methods, for example convection, conduction, or irradiation,
e.g. microwaves. The heavy residual oil chains crack at least several times.
 
[0105] Processes according to the present invention are capable of producing
combustible gases. The processes according to the present invention are also
capable of producing at least several different weights of oils. These oil
products range from carbon content of hydrocarbon chains comprising from 14
carbons up to about 25 carbons. The starting residual oils comprise hydrocarbon
chains having at least 25 carbons or even at least 28 carbons. The
 
 
36

--------------------------------------------------------------------------------


 
 
 
hydrocarbons in the residual oil do not necessarily need to be linear
hydrocarbon chains, for example cyclic and branched hydrocarbons are also
envisioned. Instead of atomization, hot flowing residual oil can be formed into
a thin film and irradiated with microwaves, or can be ejected into a shooting
stream and irradiated with microwaves, or can be broken into droplets under
force of pressure and irradiated with microwaves. Similar related processes give
rise to narrow dimension residual oil droplets. In certain embodiments the
products of microwave radiation within the microwave reactor 330 illustrated in
FIG. 3A can be recycled back to the distillation tower 302 for further
processing.
 
[0106] FIG. 3B is a schematic of another embodiment of a microwave assisted
distillation and recovery unit for heavy oil bottoms from a distillation plant.
This embodiment is similar to that described in FIG. 3B, with the exception that
this embodiment further includes a reboiler 348 for heating the bottoms coming
from distillation tower 302 by a transfer line 370. The reboiler heats the
bottoms which are distilled in vacuum tower 340. Residual oil 346 from the
vacuum tower is combined with electron activator 320 using electron activator
pump 322 to provide a mixture of residual oil in electron activator 362. This
mixture is then atomized in microwave reactor in 330. The operation of the
microwave reactor is similar to that discussed supra in FIG. 3A.
 
[0107] FIG. 4A illustrates an elevation view of a microwave reactor system
suitable for processing shale rock, tar sands, drill cuttings, and the like.
Inlet feed screw 402 is suitable for transporting shale rock and other
hydrocarbon containing cuttings and the like into microwave reaction chamber
412. Helical screw mixing flights 408 are mounted to an axle 406 which is
rotated using a motor. Helical screw mixing flights mix and transport the
material, such as shale rock pieces, in the microwave reaction chamber interior
404. Microwave antennas 410 enter the interior of the microwave reaction chamber
404. The material within the microwave reaction chamber interior is stirred and
irradiated. Vapors are removed using a vacuum recovery system and condensing
unit (not shown). Material depleted of hydrocarbon vapor is discharged through
the exit discharged from feed system 416. Also shown is a support structure 414.
 
[0108] FIG. 4B provides a plan view of FIG. 4A, wherein the direction of the
material is shown entering the microwave reaction chamber via onlet feed screw
402 mixing within the microwave reaction chamber by a helical screw mixing
flights 408, and finally exiting via exit discharge screw feed system 416. FIG.
4C is an elevation view of the microwave reactor system along the axis 406, the
near end being the exit discharge screw feed system section 416. FIG. 4D
illustrates a suitable microwave device control room, waveguides, and vacuum
pumps suitable for use with the system illustrated in FIG. 4A. FIG. 4E
illustrates an optional hopper
 
 
37

--------------------------------------------------------------------------------


 
 
 
 
elevator for transporting material into the inlet feed section 402. FIGs. 4F and
4G illustrate three horizontal microwave reactor systems operating in parallel.
FIG. 4H illustrates additional microwave generators, waveguides and vacuum pumps
for operating the three horizontal microwave reactors illustrated in FIGs. 4F
and 4G. The processing of hydrocarbon containing materials, such as shale rock,
tar sands, drill cuttings and the like, is conducted in a vacuum environment,
less than about 20 mm of mercury, or less than about 40 mm of mercury, or even
about less than 100 mm of mercury. The hydrocarbon containing materials are
subject to heating by the microwaves and other heating means, up to about 350°C,
or even up to about 450°C, or even up to about 550°C, or even up to about 600°C.
The hydrocarbon containing materials are removed from the microwave reactor
chamber via a suitable vacuum plumbing system. The hydrocarbons are recovered
using a suitable heat exchange or condensing system (not shown).
 
[0109] FIG. 5A depicts an exemplary embodiment of the present invention for
extracting petroleum-based materials, carbon-based materials and
hydrocarbon-based materials in situ. A probe capable of generating microwave
radiation (e.g, cone, antennae or nozzle) according to the methods of the
present invention can be lowered into drilled oil wells. Using the methods of
the present invention, the petroleum-based materials can be vaporized and
collected at surface-level and processed using techniques known in the art. FIG.
5A illustrates a schematic view of a microwave system for in situ recovery of
oil from geologic deposits. A suitable geologic deposit 526 includes an oil
well, a capped oil well, a shale rock deposit, a tar sand deposit, a coal
deposit, and the like. This illustration depicts a vacuum recovery unit 502
(e.g., a Venturi type system) for recovering geologic hydrocarbons such as
fossil fuels from a capped oil well. This system comprises casing 504 extending
from the surface of the ground to the geologic carbon deposits at 526. A
microwave waveguide is delivered through the casing to the geologic carbon
deposit 526. A microwave antenna nozzle 510 resides at the end of the microwave
waveguide 506 proximate to the geologic carbon deposit, into which microwaves
radiate. On the ground surface is illustrated portable electric generator 522,
portable pumping system 524, and portable microwave generation station control
unit 520. Hydrocarbon vapors generated by the microwaves in the geologic carbon
deposit 526 are transported under vacuum as vaporized geologic carbon deposit
(e.g., oil vapor) 508 to the vacuum recovery unit on the surface ground. Capped
oil wells contain hydrocarbons that can be cracked to oil, suitable for use as
diesel fuel. This involves opening up capped oil wells, optionally adding
electron activator into the wells (which aid in absorbing the microwaves and
converting the heavy oil in the wells to hydrocarbon vapor), and irradiating the
heavy hydrocarbons with microwaves. Once vaporized, the hydrocarbons are readily
transported to the surface using suitable vacuum piping,
 
 
38

--------------------------------------------------------------------------------


 
 
 
 
or other plumbing means 528. The vacuum recovery unit 502 is also capable of
fractionating the hydrocarbons into other hydrocarbon products. Oils that are
difficult to recover using normal pumping means can be recovered according to
the processes.
 
[0110] FIG. 5B depicts an apparatus of the present invention for recovering
petroleum- based materials from oil shale, in situ. A probe capable of
generating microwave radiation according to the methods of the present
invention, can be lowered into oil shale deposits. Using the methods of the
present invention, the petroleum-based materials can be vaporized and collected
at surface level and processed using techniques known in the art. FIG. 5B
illustrates a schematic view of a microwave system for recovering hydrocarbons
below ground. In this embodiment, one or more microwave antennae are shown
capable of traveling horizontally underground with respect to the ground
surface. The microwave antennae are illustrated comprising one or more microwave
nozzles for vaporizing hydrocarbon geological deposits in a vacuum environment.
FIG. 5B illustrates two conduits (on the left portion of the figure), each
containing a plurality of waveguides that terminate it into a suitable microwave
nozzle or cone emitter. Suitable microwave cones emitters are commercially
available. This process is adapted for recovering residual oil in capped oil
wells, and can also be adapted to other geological hydrocarbon deposits such as
tar sands and shale rock. If the oil well is "dry" with mainly heavy viscous
hydrocarbon material remaining in the well, a microwave antenna is transported
down into the oil well and the antenna-end can reside in one or more of the
openings. Microwave radiation is directed towards the geologic material in the
vicinity of the antenna.
 
[0111] Various hydrocarbon geological deposits can be processed underground
using this technology at various depths. Piping for the wells can start at a
diameter of about 24 inches at the surface, which diameter is progressively
narrower and narrower as sections of piping are added as the depth increases. At
a depth of approximately 3000 feet, a typical opening (diameter) of the piping
is about 6 inches. For example oil shale deposits in the Western part of the
United States are relatively shallow, i.e., near the surface. Strip mines are
also relatively shallow, and other deposits may be as deep as 2000 feet or more.
Previously pumped oil wells often have chambers of oil that are not readily
accessible but require opening by an additional explosive or drilling operation.
Certain chambers can also be opened by irradiating the sealing rock material
with microwaves. In a laboratory setting, it has been discovered that oil shale
pops and reduces in size when irradiated with microwaves. As the oil shale
releases hydrocarbons (i.e. oil), the oil shale "pops" like popcorn.
Accordingly, directionalizing microwaves within the geological chambers can give
rise to breakdown of the geological formation (i.e. the rocks pop, break apart,
and fall down and fill the cavity). Accordingly, the antennas can be moved
around
 
 
39

--------------------------------------------------------------------------------


 
 
within geological formations to aid in recovering hydrocarbon material. In some
embodiments microwave antennas are placed down about 5000 feet or more, and then
are directionalized to travel on the order of approximately 100 yards or so
horizontally.
 
[0112] Any type of hydrocarbon material present within the geological formation
can be cracked to gas and recovered at the surface using fractionalization
condensation units. For example, any carbon suitable for use as diesel fuel can
be made by irradiating oil shale. Resulting diesel fuel is suitably used as Cat
Diesel Engine Oil. Sometimes oil wells are drilled using directional drilling
technologies. Suitable directional drilling technologies are capable of bending
at a rate of a degree a foot to create an angle. Accordingly, flexible microwave
antennas are suitable for use in such oils. Accordingly, the process includes
uncapping a capped oil well. This can be accomplished by drilling out a concrete
plug used to cap the well, if present.
 
[0113] The system can include a number of auxiliary equipment located on the
surface of the ground. Such equipment includes, for example, well drilling
equipment, vacuum pump vehicle, fuel tank vehicles, a generator vehicle, and
microwave control vehicle that includes microwave generators, microwave
waveguides, and associated equipment. The vacuum pump vehicle can contain a
vacuum pump that is capable of applying intermittent vacuum pulse technology to
raise hydrocarbon gases to the surface. The hydrocarbon gases are recovered and
collected in a suitable distillation tower or fractionation tower that is fitted
with heat exchanger and condensing unit. Suitable oil wells and other
hydrocarbon geological deposits residing in the ground are accessed via a tube
to provide a sealed system with the vacuum pump vehicle for producing the vacuum
environment needed for recovering a hydrocarbon vapors. Suitable vacuums include
absolute pressures of less than about 20 mm of mercury, or even less than about
40 min of mercury, or even less than about 100 mm of mercury. The microwave
control vehicle contains suitable flexible microwave waveguides and generators.
Typically the end of the microwave waveguides (e.g., antennas) are fitted with a
suitable microwave cone emitter (e.g., nozzle). The antennas are placed into the
mahogany zone in Earth in situ and microwaves are used to radiate tar sands, or
oil shale, or other hydrocarbon deposits. The microwaves cause vaporization and
gasification of the otherwise viscous and solid-like hydrocarbon and carbon
geological sources within the ground. One or more antenna fitted with one or
more cone emitter devices can be used.
 
[0114] Generated hydrocarbon gases (e.g., take off gases) are transported to a
suitable fractionation tower capable of separating the gas, as illustrated in
FIG. 5C. Geological material such as sand and rock from which hydrocarbons have
been removed remain within the geological formation. In some embodiments, an in
situ microwave process is provided. Other
 
 
40

--------------------------------------------------------------------------------


 
 
 
embodiments do not require in situ microwave irradiation of the geological
formation, e.g., geological material containing hydrocarbons that are mined and
provided via separate feed mechanism into a suitable microwave reactor.
Geological material such as sand and rock can be substantially totally gasified
(i.e., depleted of hydrocarbons and carbons) according to the processes of the
present invention, which geological material is then returned to the environment
substantially free of hydrocarbons. Finally, fuel and other hydrocarbons
recovered from the geological source can be stored in a suitable tanker vehicle
and shipped for delivery, further processing, and so on. The recovered
hydrocarbons may also be transported by pipeline, rail car, and the like.
Optionally, the hydrocarbon vapor recovered from geological sources may be
fractionalized on-site using a suitable distillation tower, as illustrated in
FIG. 5A. The process of operating a distillation tower is suitably described in
FIG. 5C, which illustration shows the separation of crude oil using a
fractionating tower into its component products.
 
[0115] FIG. 6 depicts one embodiment for extracting petroleum-based materials
from shale and tar sands and oil sands. The tar sands can be loaded into the top
of the apparatus, which can be under reduced pressure. Using gravity and
shaking, the tar sands move through the apparatus while being exposed to
microwave radiation as described herein. Vaporized petroleum-based materials can
be captured and collected in separate vessels and refined using methods known in
the art. After the material has passed through the apparatus, it will be
essentially free of petroleum-based materials. FIG. 6 provides an elevation view
of a multiple microwave reactor system suitable for high volume recovery of
petroleum, carbon and hydrocarbons (e.g. diesel oil) from mined material, e.g.,
oil shale, oil sands, coal slag, and tar sands. This system is illustrated
having the following equipment: microwave waveguide 602; microwave antennas 620;
vacuum gas line 604; microwave reactors 606 - a total of five connected in
series; connecting pipe 608 between microwave reactors 606; top airlock 610
adjacent to in-feed of surface shale and tar sand material; airlock 612 adjacent
to discharge of depleted material; baffles 614 within vertically oriented
microwave reactors 606; support structure 630 to support multiple microwave
reactors connected in series and adjacent to source of surface shale and/or tar
sands. Mined material enters the system at airlock in-feed 610, which minimizes
the amount of air entering the system. The system is also fitted with a suitable
vacuum gas line 604 to maintain a vacuum environment (vacuum pumping equipment
not shown) of up to about 20 mm of mercury, or even up to about 40 mm of
mercury, or even up to about 100 mm of mercury. Material enters the first
microwave reactors 606 adjacent to the airlock, which material is transported
along baffles 614 while being irradiated with microwave radiation through
microwave antennas 620 (as illustrated in the second through fourth
 
 
41

--------------------------------------------------------------------------------


 
 
 
 
microwave reactors 606). Microwaves irradiate, heat, and crack the hydrocarbons,
which hydrocarbons exit the system via a vacuum gas line 604 (connections
between the microwave reactors 606 in the vacuum gas line 604 not shown).
Geological material leaves the topmost microwave reactor 606 and enters a first
connecting pipe 608, which partially reacted material is transported to a second
microwave reactor 606. The process is repeated and the material is subsequently
transported and irradiated with microwaves as it progresses along the series of
microwave reactors and connecting tubes. The processed material eventually
arrives at the bottom discharge, where it exits the system through an airlock
612.
 
[0116] Another embodiment of an apparatus of the present invention is depicted
in FIG. 7. FIG. 7 is a schematic view of a microwave reactor chamber and system
for recovering fuel oil from a hydrocarbon-containing source, such as used
tires. The system includes the following equipment and features: nitrogen supply
702 ; nitrogen regulator 704; nitrogen flow valve 706; nitrogen inlet 708 to
microwave reactor chamber 710 ; microwave reactor chamber 710; infrared
thermocouple 712 to measure average temperature over irradiated area ; nitrogen
flow meter 714 for infrared thermocouple purge (low flow) ; microwave scattering
reflector 716; motor 718 for microwave scattering reflector 716 ; platform 720
for holding hydrocarbon containing materials; irradiation area 722; vacuum
outlet 724; vacuum gauge 726; opening 728 to microwave antennae; microwave
source 730 (TVT or magnetron); temperature gauge 732; vapor transfer tube 734;
condenser tube 736; cooling coil 740; oil collector 742; valve drain 744; vacuum
bypass valve 746; vacuum pump 748; flow meter 750 for TWT nitrogen purge (flow);
nitrogen supply lines 752; exhaust 754; exhaust gas flow meter 756; reactor
chamber 758; reactor chamber door 760.
 
[0117] FIGs. 8A, 8B and 8C illustrate an embodiment of the present invention for
incorporating a microwave processing system to process drilling cuttings on an
oil drilling platform. FIG. 8A is a plan view of an exemplary oil platform
incorporating a drill cuttings microwave processing unit. A suitable placement
of a microwave processing unit (further illustrated in FIG. 8C) is provided FIG.
8B illustrates an elevation view of the on platform in FIG. 8A. FIG. 8C
illustrates a vertical and horizontal configurations of the drill cuttings
microwave processing unit suitable for use in the oil platform illustrated in
FIG. 8A.
 
[0118] FIGs. 9A-9C are electron microscope photographs at 60,000 times
magnification of pyrolytic carbon black material obtained according to Example 3
and using the system illustrated in FIG. 7. The production of this material is
further described in Example 3, below.
 
 
42

--------------------------------------------------------------------------------


 
 
 
[0119] FIGs. 10A-10E illustrate an additional embodiment of a system for
processing materials containing hydrocarbons. Suitable materials include shale
rock, drilling cuttings, tar sands, plastics, polymeric materials, recycled
hydrocarbon-containing materials, refuse, residual oil, slurry oil, hydrocarbon
distillation bottoms, and the like. These figures illustrate the following
equipment and features: 1001 microwave tubes, amplifier and waveguides; reactor
drum 1004; sealed material in-feed 1002 through reactor drum 1004; in-feed screw
1003; rotating discharge screw 1005; control panel 1006; vacuum pumps 1007;
hydraulic drive transmission system 1008 for rotating reactor drum 1004;
shipping container 1009; vacuum release support 1010; drum bearing seal 1012;
roller bearings 1014; vacuum port 1016; microwave waveguides 1018 entering
rotating reactor drum 1004; mixing flight bars 1020 for mixing materials within
the rotating reactor drum 1004; bearings 1022 by which mechanism the drum
slidably rotates; rotating reactor drum axel 1024 by which mechanism the reactor
drum rotates through actuation with the hydraulic drive transmission center
1008.
 
[0120] FIG. 10A is an elevation view of a rotating drum reactor system. Material
enters the in-feed 1002 via a suitable source, for example a hopper for
receiving chips or chunks of material. The material then enters into the in-feed
screw 1003, which meters the material into reactor drum I 004. The material is
stirred and mixed using mixing flight bars 1020. The drum is rotated using the
hydraulic drive system 1008. The drum reactor is maintained under vacuum by
means of vacuum pumps 1007 and vacuum gas line. The reactor drum is vacuum
sealed by means of a drum bearing seal 1012 as shown in the inset of FIG. 10D.
Microwaves are generated at 1001 and transmitted by a waveguides 1018 into the
drum reactor 1004. Hydrocarbon vapors are removed through the vacuum gas line
and collected for further processing as described herein above.
 
[0121] FIG. 10B is a plan view of the rotating drum reactor portion depicted in
FIG. 10A. The rotating drum 1004 is shown comprising a drum bearing seal 1012,
which drum slidably rotates against end caps comprising ports for microwave
antenna and vacuum connections. The reactor drum slides via roller bearings 1014
in the top and bottom end caps. The drum reactor 1004 resides within shipping
container 1009. Screw conveyor 1003 conveys material into the drum reactor 1004.
FIG. 10C is a plan view of an alternative embodiment of a rotating drum reactor
system. FIG. 10D is a cross-sectional view of a drum bearing seal used in the
rotating drum reactor system.
 
[0122] FIG. 10E is an elevation view of the rotating drum reactor portion
depicted in FIG. 10A. FIG. 10E further illustrates the in-feed screw 1003 for
metering the material into reactor drum 1004, which material is stirred and
mixed using mixing flight bars 1020 as the
 
 
43

--------------------------------------------------------------------------------


 

drum is rotated using the hydraulic drive system 1008. The drum reactor is
maintained under vacuum by means of vacuum pumps 1007 and vacuum gas line. The
reactor drum is vacuum sealed by means of a drum bearing seal 1012 as shown in
the inset of FIG. 10D. Microwaves are generated at 1001 and transmitted by
waveguides 1018 into the drum reactor 1004. Mixing flight bars 1020 are used for
mixing materials within the rotating reactor drum 1004. Bearings 1022 are used
for slidably rotating the drum while maintaining the vacuum and microwave
antenna connections. The reactor drum rotates by means of axel 1024 through
actuation with the hydraulic drive transmission center 1008. Hydrocarbon vapors
are removed through the vacuum gas line 1016 and collected for further
processing as described herein above. Spent materials substantially depleted of
hydrocarbons exit to discharge screw 1005.
 
[0123] As an example, a suitable microwave rotating reactor drum system for
extracting hydrocarbons from materials such as drill cuttings and fluids can
comprise the following equipment:
 
[0124] A suitable microwave control center includes a number of hydrocarbon
specific modular microwave generators, high power amplifiers, master controller
module, slave driven power modules, thermal sensors, safety I/O devices for
vacuum, interlocks, and emergency shut down, manifold banked configuration of
flexible waveguides/windows/adapter plates, thermal metrology gear microwave
power measurement instruments and computer control station as per schedule.
 
[0125] A suitable 4'-0" diameter rotating in-feed channel drum unit with vacuum
seal provisions comprises 3/8" stainless steel welded frame construction and
bolt on stainless steel (replaceable) hardened steel troughs driven by a direct
coupled, 5-hp NEMA-4 variable speed (VFD driven) indexing servo-motor to
transfer metered product into the feed screw.
 
[0126] A suitable 2'-6" diameter x 12'-6" long in-feed screw assembly comprises
heavy-duty stainless steel 2" square tubing frame supporting 3/8" stainless
steel skins with hardened helical screw driven by a direct coupled, 2-hp NEMA-4
variable speed (VFD) servo­motor to transfer metered product into the reactor
vessel.
 
[0127] A suitable 5'-O" diameter x 3/8" horizontal seamlessly welded stainless
steel and jacketed sub-baric vessel is constructed with internal angular flight
bars, (length varies depending on composition of the intended process to) with
two - 24" long x 3/8" stainless steel end cap sections, hardened steel
circum-centerline rack & pinion hydraulic transmission driven by a variable
speed gear-head motor. Includes a maintenance access door, piping as required to
heat vessel jacket, microwave antenna mountings, vacuum port, pressure/flow
meters and gauges as required, power transmission is stainless steel guarded.
Reactor tank and peripheral equipment
 
 
44

--------------------------------------------------------------------------------


 
 


 
is supported by heavy duty stainless steel formed structural channels and heavy
duty external bearing wheels.
[0128] A suitable 2'-6" diameter x 12'-6" long discharge screw assembly
comprises heavy-duty stainless steel 2" square tubing frame supporting 318"
stainless steel skins with hardened helical screw driven by a direct coupled,
2-hp NEMA-4 variable speed (VFD) servo­motor to transfer metered product into
the reactor vessel.
[0129] A suitable NEMA 4 electrical motor control panel, 480v/3ph/60Hz — 24 volt
control circuits controls all motors and devices, directly mounted to shipping
container wall, includes Allen-Bradley PLC, touch screen diagnostics, VFD drive
components, I/O racks, rigid conduit with all marine wire specs, color coded,
tagged and match-marked for easy identification.
[0130] A suitable vacuum system comprises Dual to Quad (which varies according
to throughput) 1.5-hp oil-lubricated, rotary vane vacuum pumps system for
-20in.Hg. continuous duty operation. A vacuum release port system is mounted on
the discharge screw section.
[0131] Electron activator. It has been discovered that microwave radiation in
the frequency range of from about 4 GHz to about 12 GHz is useful for
selectively recovering hydrocarbon materials from geological petroleum and
mineral sources, as well as manufactured materials such as automobile and truck
tires. It has further been found that such materials can comprise carbon
particles that absorb energy when irradiated with microwave radiation. The heat
from the energized carbon particles is released to the adjacent hydrocarbon
materials, and when sufficient heat is released, the hydrocarbons are reduced in
molecular weight, i.e., "cracked", and vaporized. Unlike the prior art, the
present discovery discloses a particular range of frequencies that is
efficacious for the electromagnetic stimulation and heating of carbon particles
for recovering hydrocarbons, such as diesel fuel, from difficult to recover
hydrocarbon sources.
[0132] Disclosed are methods for microwave treatment of difficult-to-recover
hydrocarbon source materials comprising contacting the hydrocarbon source
material with particles comprising carbon, and subjecting the hydrocarbon source
material to microwave radiation. Also disclosed are methods for microwave
treatment of hydrocarbon source material comprising contacting the hydrocarbon
source material with material having a resonating frequency in the range of from
about 4 GHz to about 12 GHz, and subjecting the hydrocarbon source material to
microwave radiation characterized as having at least one frequency component
that corresponds to the resonating frequency of the material. As used herein,
carbon particles or material having a resonating frequency corresponding to the
applied microwave radiation frequency arc collectively referred to as "electron
activator".
 


 
45

--------------------------------------------------------------------------------

 


 


[0133] In preferred embodiments of the disclosed methods, the microwave
radiation is one or more pre-selected microwave radiation frequencies.
Preferably, the pre-selected microwave radiation frequency will be the
resonating microwave frequency, i.e., the microwave radiation frequency at which
the particles comprising carbon absorb a maximum amount of microwave radiation.
It has been determined that different compositions of the present invention will
absorb more or less microwave radiation, depending on the frequency of the
microwave radiation applied. It has also been determined that the frequency at
which maximum microwave radiation is absorbed differs by composition. By using
methods known in the art, a composition of the present invention can be
subjected to different frequencies of microwave radiation and the relative
amounts of microwave radiation absorbed can be determined. Preferably, the
microwave radiation selected is the frequency that comparatively results in the
greatest amount of microwave radiation absorption. In one embodiment, the
pre-selected microwave radiation frequency is characterized as having at least
one frequency component in the range of from about 4 GHz to about 12 GHz. In
other embodiments, the pre-selected microwave radiation frequency is
characterized as having at least one frequency component in the range of from
about 5 GHz to about 9 GHz, from about 6 GHz to about 8 GHz, or from about 6.5
GHz to about 7.5 GHz.
[0134] The particles comprising carbon are preferably carbon substances that
have a resonating microwave frequency of from about 4 GHz to about 12 GHz. Many
forms of carbon are known by those skilled in the art, and, while not intending
to exclude other carbon types, it is contemplated that any form of carbon having
a resonating microwave frequency of from about 4 GHz to about 12 GHz will be
within the scope of the present invention. For example, the particles comprising
carbon can comprise carbon black. Carbon black may be described as a mixture of
incompletely-burned hydrocarbons, produced by the partial combustion of natural
gas or fossil fuels.
[0135] Carbon blacks have chemisorbed oxygen complexes (e.g., carboxylic,
quinonic, lactonic, phenolic groups and others) on their surfaces to varying
degrees depending on the conditions of manufacture. These surface oxygen groups
are collectively referred to as the volatile content. In preferred embodiments,
the present invention uses carbon black having a moderate volatile content. The
volatile content of the preferred carbon black can be composed of hydrocarbons
having up to about 20 carbon atoms, or even up to about 30 carbon atoms.
[0136] The constituent parts of the electron activator preferably have
characteristic dimensions in the micrometer range, although other particle or
fragment sizes may also be used. Because carbon particles or particles
comprising another electron activator for use in the present invention can be
present in numerous configurations, and can be irregular in shape, the term
 


 
46

--------------------------------------------------------------------------------

 


 
"characteristic dimensions" is used herein to describe the long axis in the case
of substantially cylindrical or otherwise oblong particles, and to describe
diameter in the case of substantially spherical particles, etc. In some
embodiments wherein the carbon particles comprise carbon black, the particles
can have characteristic dimensions of about 10 nm to about 250 pm. In other
embodiments, the particles can have characteristic dimensions of about 100 nm to
about 100 p.m., or of about 200 nm to about 10 pm.
[0137] Preferred are electron activators having characteristic dimensions that
are conducive to ready dispersion within hydrocarbon materials that are targeted
for vaporization. The electron activators can be contacted with the hydrocarbon
materials by directly introducing the electron activators into the hydrocarbon
materials environment.
[0138] In the present systems, the electron activator particles can comprise any
material that is capable of absorbing at least a portion of the transmitted
microwave radiation generated by the microwave generator_ In preferred
embodiments the material comprises carbon. The particles comprising carbon are
preferably carbon substances that have a resonating microwave frequency of from
about 4 GHz to about 12 GHz. Many forms of carbon are known by those skilled in
the art, and, while not intending to exclude other carbon types, it is
contemplated that any form of carbon having a resonating microwave frequency of
from about 4 GHz to about 12 GHz will be within the scope of the present
invention. For example, the particles comprising carbon can comprise carbon
black. Carbon blacks have chemisorbed oxygen complexes (e.g., carboxylic,
quinonic, lactonic, phenolic groups and others) on their surfaces to varying
degrees depending on the conditions of manufacture. These surface oxygen groups
are collectively referred to as the volatile content. In preferred embodiments,
the present invention uses carbon black having a moderate volatile content
prepared by processing tire chips using microwave radiation as described herein
above.
[0139] The constituent parts of the particles preferably have characteristic
dimensions in the micrometer range, although other particle or fragment sizes
may also be used. Because carbon particles or particles comprising another
electron activator for use in the present invention can be present in numerous
configurations, and can be irregular in shape, the term "characteristic
dimensions" is used herein to describe the long axis in the case of
substantially cylindrical or otherwise oblong particles, and to describe
diameter in the case of substantially spherical particles, etc. In some
embodiments wherein the carbon particles comprise carbon black, the particles
can have characteristic dimensions of about 100 pm.
EXAMPLES


 
47

--------------------------------------------------------------------------------

 


 
 
[0140] The following examples are provided to further describe the present
invention. They are not to be construed to limit the scope of the invention
described in the claims. Many of the examples make use of the apparatus
substantially illustrated and described in FIG. 7. Example 1
[0141] A chamber capable of being subjected to between 4.0 to 12.0 GHz of
microwave radiation frequencies and rated to withstand reduced atmospheric
pressure, was equipped with a 700 W, 5.8 to 7.0 GHz VFM microwave tube (Lambda
Technologies, Morrisville, NC). The chamber was outfitted with a nitrogen gas
inlet tube, a vacuum inlet tube, and an outlet tube connected to a heat
exchanger and collection vessel. The chamber was also equipped with an infrared
thermocouple temperature probe.
Example 2
[0142] A chamber capable of being subjected to between 4.0 to 12.0 GHz of
microwave radiation frequencies and rated to withstand reduced atmospheric
pressure, was equipped with a 1800 W, 7.3 to 8.7 GHz VFM microwave tube (Lambda
Technologies, Morrisville, NC). The chamber was outfitted with an nitrogen gas
inlet tube, a vacuum inlet tube, and an outlet tube connected to a heat
exchanger and collection vessel. The chamber was also equipped with an infrared
thermocouple temperature probe.
Example 3
[0143] A 20 lb automobile tire was cut into approximately 4" x 4" pieces. These
pieces were washed and dried. The pieces were placed on a tray and loaded into
the chamber of Example 1. Twenty psi of N2 was introduced into the chamber. The
VFM microwave radiation was initiated (700 W, 5.8-7.0 GHz). When the temperature
of the tire pieces reached 465 °F, the microwave radiation was halted and the
tire pieces allowed to cool about 5-25 F. Microwave radiation was resumed. This
process was repeated an additional three times. Total experiment run time was
approximately twelve minutes. The decomposition products were then analyzed.
[0144] This experiment produced 1.2 gallons of #4 oil (see Tables 1 and 2), 7.5
lbs of carbon black, 50 cu. ft. of combustible gases (including methane, ethane,
propane, butane, and isobutene), and 2 lbs of steel. FIGS. 9A-9C depict electron
microscope photographs of samples of carbon black produced using this method.
FIG. 9C demonstrates that the carbon black produced by this method is comparable
to commercial-grade rubber black.
Table 1: Analysis of Oil Produced by Example 3.
 
TEST
RESULT
Gross Heat of Combustion
18308 BTU/lb
Gross Heat of Combustion
144688 BTU/gal



 


 
48

--------------------------------------------------------------------------------

 


 
 
Sulfur
0.931 wt. %
Kinematic Viscosity @ 122 °F
9.773 cSt
Saybolt Furol Viscosity @ 122 °F
78.9 sus
Sediment by Extraction
0.02 wt. %
Ash @ 775 °C
0.024 wt. %
Nitrogen
0.43 wt. %

Samples were tested by ITS Caleb Brett, Deer Park, 'IX Samples were filtered
through a 100 mesh filter prior to testing.
 
Table 2: Analysis of Oil Produced by Example 3
 
TEST
RESULT
Corrected Flash Point
92 °C
Corrected Flash Point
198 °F
API Gravity 15.56 °C, 60 °F
13.7 °API

Samples were tested by ITS Caleb Brett, Deer Park, IX
 
Example 4
[0145] A sample of oil cuttings, oil shale, tar sands, oil sands, slurry oil,
and/or a material contaminated with petroleum-based materials, is placed in the
apparatus of Example 2. The pressure is reduced to 20 Ton. Microwave radiation
is applied to the sample for a time sufficient to vaporize all the
petroleum-based material in the sample. At 20 Ton, the petroleum- based
materials vaporize between about 400 and 520 °F. The vaporized petroleum-based
materials are cooled and collected in a collection vessel. The material
remaining in the chamber is substantially free of petroleum-based material.
Example 5
[0146] A plastic bottle was placed in the apparatus of Example 1 and exposed to
microwave radiation. The exposure to microwave radiation resulted in complete
vaporization of the bottle and recovery of petroleum-based materials.
[0147] When ranges are used herein for physical properties, such as molecular
weight, or chemical properties, such as chemical formulae, all combinations, and
subcombinations of ranges for specific embodiments therein are intended to be
included.
[0148] The disclosures of each patent, patent application, and publication cited
or described in this document are hereby incorporated herein by reference, in
its entirety.


 
49

--------------------------------------------------------------------------------

 


 
 
 
[0149] Those skilled in the art will appreciate that numerous changes and
modifications can be made to the preferred embodiments of the invention and that
such changes and modifications can be made without departing from the spirit of
the invention. It is, therefore, intended that the appended claims cover all
such equivalent variations as fall within the true spirit and scope of the
invention.
 
 
 
 
 
 
 
50

--------------------------------------------------------------------------------


 
GBRC-0044 What is Claimed:
 
1.             A method for obtaining oil or a combustible gas from oil shale,
comprising:
subjecting oil shale comprising shale rock and kerogen to microwave radiation
for a time sufficient to at least partially decompose said kerogen, wherein said
microwave radiation comprises at least one frequency component in the range of
from about 4 GHz to about 18 GHz; and recovering oil or a combustible gas from
the decomposed kerogen.
2.             The method of claim 1, wherein the oil shale is subjected to
microwave radiation at a pressure of less than one atmosphere.
3.             The method of claim 2, wherein the oil or a combustible gas is
recovered from the decomposed kerogen at a pressure of less than one atmosphere.
4.             A method for obtaining a carbon-based material from coal,
comprising:
subjecting coal to microwave radiation for a time sufficient to at least
partially decompose said coal, wherein the temperature of said coal does not
exceed about 700 °F, wherein said microwave radiation comprises at least one
frequency component in the range of from about 4 GHz to about 18 GHz; and
recovering a carbon-based material from the decomposed coal.
5.             The method of claim 4, wherein the coal is subjected to microwave
radiation at a pressure of less than one atmosphere.
6.             The method of claim 4, wherein the carbon-based material is
recovered from the decomposed coal at a pressure of less than one atmosphere.
7.             The method of claim 4, wherein the carbon-based material is a
hydrocarbon.
8.             The method of claim 7, wherein the hydrocarbon is oil or a
combustible gas.
9.             A microwave system for processing coal, oil shale, or both,
comprising: an infeed airlock configured to receive coal, oil shale, or both,
said infeed airlock being sealable at a pressure less than one atmosphere,
wherein said infeed airlock is configured to gravity feed coal, oil shale, or
both into a microwave reactor coupled to said infeed airlock;


 
51

--------------------------------------------------------------------------------

 
GBRC-0044
 
said microwave reactor being oriented to permit gravity-driven transport
therethrough of coal, oil shale, or both;
said microwave reactor further comprising a microwave antenna orientable towards
said coal, oil shale, or both, to irradiate said coal, oil shale, or both while
being transported through the microwave reactor;
said microwave reactor further comprising a vacuum port to receive carbon-
containing fluid generated from coal, oil shale, or both being irradiated with
microwave radiation characterized as having at least one frequency component in
the range of from about 4 GHz to about 18 GHz;
a microwave radiation generator operatively coupled to said microwave antenna
via a microwave waveguide, wherein said microwave radiation generator is capable
of generating microwave radiation characterized as having at least one frequency
component in the range of from about 4 GHz to about 18 GHz;
a vacuum generator operatively coupled to said vacuum port, wherein said vacuum
generator is capable of generating pressure within said microwave reactor below
one atmosphere;
a vessel or conduit operatively coupled to said vacuum port to receive the
carbon- containing fluid; and
a discharge airlock operatively coupled to the microwave reactor to receive
microwave-processed coal, microwave-processed oil shale, or both from the
microwave reactor, wherein said discharge airlock is capable of discharging the
microwave- processed coal, the microwave-processed oil shale, or both, from the
microwave system while maintaining pressure within the microwave reactor at less
than one atmosphere.
10.           Oil produced by the method of claim 1.
11.           Oil produced by the method of claim 4.
12.           A combustible gas produced by the method of claim 1.
13.           A combustible gas produced by the method of claim 4.
 


 
52

--------------------------------------------------------------------------------

 


 
 
ABSTRACT
 
The present invention provides methods and systems for obtaining oil or a
combustible gas from oil shale or coal, by subjecting oil shale or coal to
microwave radiation for a time sufficient to at least partially decompose or
extract oil, gas, or other carbon-containing materials from the oil shale and
coal. The disclosed processes and systems use microwave radiation comprising at
least one frequency component in the range of from about 4 GHz to about 18 GHz.
 
 
 
 
 
 
 
 
 
 


 
53

--------------------------------------------------------------------------------

 

 
 
[ex1001_pg01.jpg]
 
 
54

--------------------------------------------------------------------------------


 
 
[ex1001_pg02.jpg]
 
 
55

--------------------------------------------------------------------------------


 
[ex1001_pg03.jpg]
 
56

--------------------------------------------------------------------------------


 
[ex1001_pg04.jpg]
 
 
57

--------------------------------------------------------------------------------


 
[ex1001_pg05.jpg]
 
 
58

--------------------------------------------------------------------------------


 
[ex1001_pg06.jpg]
 
 
59

--------------------------------------------------------------------------------


 
[ex1001_pg07.jpg]
 
 
60

--------------------------------------------------------------------------------


 
 
[ex1001_pg08.jpg]
 
61

--------------------------------------------------------------------------------


 
 
[ex1001_pg09.jpg]
 
 
62

--------------------------------------------------------------------------------


 
[ex1001_pg10.jpg]
 
 
63

--------------------------------------------------------------------------------


 
[ex1001_pg11.jpg]
 
 
64

--------------------------------------------------------------------------------


 
[ex1001_pg12.jpg]
 
 
65

--------------------------------------------------------------------------------


 
[ex1001_pg13.jpg]
 
 
66

--------------------------------------------------------------------------------


 
[ex1001_pg14.jpg]
 
 
 
67

--------------------------------------------------------------------------------


 
[ex1001_pg15.jpg]
 
 
68

--------------------------------------------------------------------------------


 
[ex1001_pg16.jpg]
 
69

--------------------------------------------------------------------------------


 
[ex1001_pg17.jpg]
 
 
70

--------------------------------------------------------------------------------


 
[ex1001_pg18.jpg]
 
 
71

--------------------------------------------------------------------------------


 
[ex1001_pg20.jpg]
 
 
72

--------------------------------------------------------------------------------


 
[ex1001_pg21.jpg]
 
 
73

--------------------------------------------------------------------------------


 
[ex1001_pg22.jpg]
 
 
74

--------------------------------------------------------------------------------


 
[ex1001_pg23.jpg]
 
 
 
75

--------------------------------------------------------------------------------


 
[ex1001_pg24.jpg]
 
 
76

--------------------------------------------------------------------------------


 
[ex1001_pg25.jpg]
 
 
77

--------------------------------------------------------------------------------


 
[ex1001_pg26.jpg]
 
 
78

--------------------------------------------------------------------------------


 
 
[ex1001_pg27.jpg]
 
 
 
79

--------------------------------------------------------------------------------


 
[ex1001_pg28.jpg]
 
 
80

--------------------------------------------------------------------------------


 
[ex1001_pg29.jpg]
 
 
81

--------------------------------------------------------------------------------


 
[ex1001_pg30.jpg]
 
 
82

--------------------------------------------------------------------------------


 
[ex1001_pg31.jpg]
 
 
83

--------------------------------------------------------------------------------


 
[ex1001_pg32.jpg]
 
 
84

--------------------------------------------------------------------------------


 
[ex1001_pg33.jpg]
 
 
85

--------------------------------------------------------------------------------


 
[ex1001_pg34.jpg]
 
 
86

--------------------------------------------------------------------------------


 
[ex1001_pg35.jpg]
 


 
87

--------------------------------------------------------------------------------

 


 


Electronic Patent Application Fee Transmittal
Application Number:
 
Filing Date:
 
Title of Invention:
MICROWAVE PROCESSING OF OIL SHALE AND COAL
First Named Inventor/Applicant Name:
Frank G Pringle
Filer:
Jeffrey H. Rosedale/Mary Campbell
Attorney Docket Number:
GBRC-0044
Filed as Small Entity
Utility under 35 USC 111(a) Filing Fees
Description
Fee Code
Quantity
Amount
Sub-Total in
USD($)
Basic Filing:
Utility filing Fee (Electronic filing)
4011
1
82
82
Utility Search Fee
211 1
1
270
270
Utility Examination Fee
231 1
1
110
110
Pages:
Claims:
Miscellaneous-Filing:
Petition:
Patent-Appeals-and-Interference:



 
88

--------------------------------------------------------------------------------


 


Description
Fee Code
Quantity
Amount
Sub-Total in
USD($)
Post-Allowance-and-Post-Issuance:
Extension-of-Time:
Miscellaneous:.
Total in USD
(5)                                                                                                                                               462



 
 
 
 
89

--------------------------------------------------------------------------------




Electronic Acknowledgement Receipt
EFS ID:
6194793
Application Number:
12572715
International Application Number:
 
Confirmation Number:
4483
Title of Invention:
MICROWAVE PROCESSING OF OIL SHALE AND COAL
First Named Inventor/Applicant Name:
Frank G Pringle
Customer Number:
23377
Filer:
Jeffrey H. Rosedale/Mary Campbell
Filer Authorized By:
Jeffrey H. Rosedale
Attorney Docket Number:
GEIRC-0044
Receipt Date:
02-OCT-2009
Filing Date:
 
Time Stamp:
15:59:53
Application Type:
Utility under 35 USC 111(a)





Payment information:
 
Submitted with Payment
yes
Payment Type
Deposit Account
Payment was successfully received in RAM
$462
RAM confirmation Number
1984
Deposit Account
233050
Authorized User
 
The Director of the USPTO is hereby a uthorized to charge indicated fees and
credit any overpayment as follows:
     Charge any Additional Fees required under 37 C.F.R. Section 1.16 (National
application filing, search, and examination fees)
     Charge any Additional Fees required under 37 C.F.R. Section 1.17 (Patent
application and reexamination processing fees)



 
90

--------------------------------------------------------------------------------


 


     Charge any Additional Fees required under 37 C.F.R. Section 1.19 (Document
supply fees)
     Charge any Additional Fees required under 37 C.F.R. Section 1.20 (Post
Issuance fees)
     Charge any Additional Fees required under 37 C.F.R. Section 1.21
(Miscellaneous fees and charges)
File Listing:
Document
Number
Document Description
File Name
File Size(Bytes)/
Message Digest
Multi
Part /.zip
Pages (if appl.)
1
Transmittal of New Application
transcontinuationappin.PDF
1092829
no
2
36e99C63110913c55121,56115.14536ca16ra
th417
Warnings:
Information:
2
Application Data Sheet
ADS.PDF
1757158
no
5
d41 th51f7491d7e902m367921fcla77307
v0.19
Warnings:
Information:
3
Authorization for Extension of Time all
replies
PDFauthforeotallreplies.PDF
56745
no
1
9.134EGabefea5&63e5ed62513/567ad5f1
479c
Warnings:
Information:
4
 
PDFapplicationasfiled.PDF
309054
yes
39
e1dibcc/a1371,a717e3ceee97000271157.2t3
inctil
 
Multipart Description/PDF files in .zip description
Document Description
Start
End
Specification
1
36
Claims
37 •
38
Abstract
39
39

 

 
Warnings:
Information:
5
Drawings-other than black and white
line drawings
PDFfiguresasfiled.PDF
1527073
no
35
76oto9b4262e1atho294b6thbns.mod
nnar
 
Warnings:
information:
6
Fee Worksheet (PTO-875)
fee-info.pdf
33268
no
2
05a391322a1176491132711 0e9fet1473d9c11511
cd2a
 
Warnings:



 
 
91

--------------------------------------------------------------------------------


 
Information:
 
 


Total Files Size (in bytes):
4776127

 
This Acknowledgement Receipt evidences receipt on the noted date by the USPTO of
the indicated documents, characterized by the applicant, and including page
counts, where applicable. It serves as evidence of receipt similar to a Post
Card, as described in MPEP 503.
 
New Applications Under 35 U.S.C. 111
 
If a new application is being filed and the application includes the necessary
components for a filing date (see 37 CFR 1.53(b)-(d) and MPEP 506), a Filing
Receipt (37 CFR 1.54) will be issued in due course and the date shown on this
Acknowledgement Receipt will establish the filing date of the application.
 
National Stage of an International Application under 35 U.S.C. 371
 
If a timely submission to enter the national stage of an international
application is compliant with the conditions of 35 U.S.C. 371 and other
applicable requirements a Form PCT/DO1E01903 indicating acceptance of the
application as a national stage submission under 35 U.S.C. 371 will be issued in
addition to the Filing Receipt, in due course.
 
New International Application Filed with the USPTO as a Receiving Office
If a new international application is being filed and the international
application includes the necessary components for an international filing date
(see PCT Article 11 and MPEP 1810), a Notification of the International
Application Number and of the International Filing Date (Form PCT/RO/105) will
be issued in due course, subject to prescriptions concerning national security,
and the date shown on this Acknowledgement Receipt will establish the
international filing date of the application.
 
 
 

 
92

--------------------------------------------------------------------------------

 